 



Exhibit 10.2
 
 
CREDIT AGREEMENT
dated as of
October 2, 2007
among
MYLAN LABORATORIES INC.
MYLAN LUXEMBOURG 5 S.A R.L.
The Lenders Party Hereto
LASALLE BANK, NATIONAL ASSOCIATION
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Co-Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
CITIBANK, N.A.
as Co-Syndication Agents
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Bookrunners and Joint Lead Arrangers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I
  DEFINITIONS

 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Classification of Loans and Borrowings     42  
SECTION 1.03.
  Terms Generally     42  
SECTION 1.04.
  Accounting Terms; GAAP     43  
SECTION 1.05.
  Payments on Business Days     43  
SECTION 1.06.
  Pro Forma Compliance     43  
 
            ARTICLE II

 
            THE CREDITS

 
           
SECTION 2.01.
  Commitments     44  
SECTION 2.02.
  Loans and Borrowings     44  
SECTION 2.03.
  Requests for Revolving Borrowings     45  
SECTION 2.04.
  Determination of Dollar Amounts     46  
SECTION 2.05.
  Swingline Loans     46  
SECTION 2.06.
  Letters of Credit     48  
SECTION 2.07.
  Funding of Borrowings     53  
SECTION 2.08.
  Interest Elections     54  
SECTION 2.09.
  Termination and Reduction of Commitments     56  
SECTION 2.10.
  Repayment of Loans; Evidence of Debt     56  
SECTION 2.11.
  Prepayment of Loans     59  
SECTION 2.12.
  Fees     63  
SECTION 2.13.
  Interest     64  
SECTION 2.14.
  Alternate Rate of Interest     65  
SECTION 2.15.
  Increased Costs     66  
SECTION 2.16.
  Break Funding Payments     67  
SECTION 2.17.
  Taxes     68  
SECTION 2.18.
  Payments Generally; Pro Rata Treatment; Sharing of Setoffs     70  
SECTION 2.19.
  Mitigation Obligations; Replacement of Lenders     72  
SECTION 2.20.
  Expansion Option     73  
SECTION 2.21.
  Market Disruption     75  
SECTION 2.22.
  Judgment Currency     75  
 
            ARTICLE III

 
            REPRESENTATIONS AND WARRANTIES

 
           
SECTION 3.01.
  Organization; Powers; Subsidiaries     76  

-i-



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 3.02.
  Authorization; Enforceability     77  
SECTION 3.03.
  Governmental Approvals; No Conflicts     77  
SECTION 3.04.
  Financial Statements; Financial Condition; No Material Adverse Change     77  
SECTION 3.05.
  Properties     78  
SECTION 3.06.
  Litigation and Environmental Matters     78  
SECTION 3.07.
  Compliance with Laws and Agreements     79  
SECTION 3.08.
  Investment Company Status     79  
SECTION 3.09.
  Taxes     79  
SECTION 3.10.
  Solvency     79  
SECTION 3.11.
  Labor Matters     79  
SECTION 3.12.
  Disclosure     79  
SECTION 3.13.
  Federal Reserve Regulations     80  
SECTION 3.14.
  Security Interests     80  
 
            ARTICLE IV
  CONDITIONS

 
           
SECTION 4.01.
  Initial Credit Events     80  
SECTION 4.02.
  Subsequent Credit Events     83  
 
            ARTICLE V
  AFFIRMATIVE COVENANTS

 
           
SECTION 5.01.
  Financial Statements and Other Information     83  
SECTION 5.02.
  Notices of Material Events     85  
SECTION 5.03.
  Existence; Conduct of Business     85  
SECTION 5.04.
  Payment of Obligations     86  
SECTION 5.05.
  Maintenance of Properties; Insurance     86  
SECTION 5.06.
  Inspection Rights     86  
SECTION 5.07.
  Compliance with Laws; Compliance with Agreements     87  
SECTION 5.08.
  Use of Proceeds and Letters of Credit     87  
SECTION 5.09.
  Further Assurances; Additional Security and Guarantees     87  
 
            ARTICLE VI

 
            NEGATIVE COVENANTS

 
           
SECTION 6.01.
  Indebtedness     89  
SECTION 6.02.
  Liens     92  
SECTION 6.03.
  Fundamental Changes     94  
SECTION 6.04.
  Restricted Payments     95  
SECTION 6.05.
  Investments     96  
SECTION 6.06.
  Prepayments, Etc. of Indebtedness     98  

-ii-



--------------------------------------------------------------------------------



 



                      Page
 
           
SECTION 6.07.
  Transactions with Affiliates     99  
SECTION 6.08.
  Changes in Fiscal Year     99  
SECTION 6.09.
  Financial Covenant     101  
SECTION 6.10.
  Restrictive Agreements     103  
SECTION 6.11.
  Dispositions     103  
SECTION 6.12.
  Lines of Business     105  
 
            ARTICLE VII
  EVENTS OF DEFAULT

 
            ARTICLE VIII
  THE ADMINISTRATIVE AGENT
  ARTICLE IX
  MISCELLANEOUS

 
           
SECTION 9.01.
  Notices     115  
SECTION 9.02.
  Waivers; Amendments     116  
SECTION 9.03.
  Expenses; Indemnity; Damage Waiver     118  
SECTION 9.04.
  Successors and Assigns     119  
SECTION 9.05.
  Survival     123  
SECTION 9.06.
  Counterparts; Integration; Effectiveness     123  
SECTION 9.07.
  Severability     123  
SECTION 9.08.
  Right of Setoff     124  
SECTION 9.09.
  Governing Law; Jurisdiction; Consent to Service of Process     124  
SECTION 9.10.
  WAIVER OF JURY TRIAL     125  
SECTION 9.11.
  Headings     126  
SECTION 9.12.
  Confidentiality     126  
SECTION 9.13.
  USA PATRIOT Act     126  
SECTION 9.14.
  Interest Rate Limitation     127  
SECTION 9.15.
  No Fiduciary Duty     127  

         
SCHEDULES:
       
Schedule 1.01A
  —   Applicable Rate
Schedule 1.01B
  —   Notice Requirements for Borrowings
Schedule 2.01
  —   Commitments
Schedule 2.02
  —   Mandatory Cost
Schedule 2.03
  —   Description of Specified Litigation
Schedule 3.01
  —   Subsidiaries
Schedule 3.06
  —   Disclosed Matters

-iii-



--------------------------------------------------------------------------------



 



         
Schedule 5.09(c)
  —   Post-Closing Matters
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.05
  —   Investments
Schedule 6.07
  —   Affiliate Transactions
Schedule 6.11
  —   Dispositions
 
       
EXHIBITS:
       
 
       
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B-1
  —   Form of Opinion of the Company’s Special New York Counsel
Exhibit B-2
  —   Forms of Opinions of Loan Parties’ Corporate Counsel
Exhibit C
  —   Form of Increasing Lender Supplement
Exhibit D
  —   Form of Augmenting Lender Supplement
Exhibit E
  —   List of Closing Documents
Exhibit F
  —   Form of U.S. Guarantee and Security Agreement
Exhibit G-1
  —   Form of Revolving Borrowing Request
Exhibit G-2
  —   Form of Swingline Loan Borrowing Request
Exhibit G-3
  —   Form of Interest Election Request
Exhibit G-4
  —   Form of Letter of Credit Issuance Request
Exhibit H
  —   Form of Compliance Certificate
Exhibit I
  —   Form of Mortgage
Exhibit J
  —   Form of Foreign Lender Certification

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of October 2, 2007 among
MYLAN LABORATORIES INC., MYLAN LUXEMBOURG 5 S.A R.L., the LENDERS party hereto,
LASALLE BANK NATIONAL ASSOCIATION and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Co-Documentation Agents, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and CITIBANK, N.A., as Co-Syndication Agents, and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Acquired Business” means the generics business operated by various
subsidiaries of Merck KGaA to be acquired by the Company or one or more of its
Subsidiaries pursuant to the Acquisition Agreement, including, for the avoidance
of doubt, any Excluded Businesses (as defined in the Acquisition Agreement)
acquired pursuant to Section 15.7 of such Acquisition Agreement.
          “Acquired Entity or Business” means each Person, property, business or
assets acquired by the Company or a Subsidiary, to the extent not subsequently
sold, transferred or otherwise disposed of by the Company or such Subsidiary.
          “Acquisition” means the acquisition by the Company or one or more of
its Subsidiaries of the Acquired Business pursuant to the terms of the
Acquisition Agreement.
          “Acquisition Agreement” means the Share Purchase Agreement dated as of
May 12, 2007, among Mylan, Merck Generics Holding GmbH, Merck S.A., Merck
Internationale Beteiligung GmbH and Merck KGaA, as amended.
          “Adjusted EURIBO Rate” means, with respect to any Eurocurrency
Borrowing denominated in euro for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the sum
of (i) (a) the EURIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate plus, without duplication, (ii) in the case of Loans by a
Lender from its office or branch in the United Kingdom, the Mandatory Cost.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency (other than euro) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to the sum of (i) (a) the

 



--------------------------------------------------------------------------------



 



LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate
plus, without duplication, (ii) in the case of Loans by a Lender from its office
or branch in the United Kingdom, the Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, National
Association, in its capacity as administrative agent for the Lenders hereunder,
or any successor administrative agent.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreed Currencies” means (a) Dollars, (b) euro, (c) Sterling, (d) Yen
and (e) such other currencies as are acceptable to each Revolving Lender and the
Administrative Agent.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment and
the denominator of which is the aggregate Revolving Commitment of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures at that time) and (b) with respect to the Term Loans
of any Class, a percentage equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of the Term Loans of such Class and the
denominator of which is the aggregate outstanding amount of the Term Loans of
such Class.
          “Applicable Rate” shall be as set forth in Schedule 1.01A hereto.
          “Approved Bank” shall have the meaning assigned to such term in the
definition of “Cash Equivalents”.
          “Approved Fund” has the meaning assigned to such term in
Section 9.04(b).
          “Approximate Equivalent Amount” of any currency with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on or as of such date, rounded up to the nearest
amount of such currency as determined by the Administrative Agent from time to
time.

-2-



--------------------------------------------------------------------------------



 



          “Arrangers” means Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Citigroup Global Markets Inc.
          “Asset Sale” means any Disposition of Property or series of related
Dispositions of Property pursuant to clauses (j), (k) or (m) of Section 6.11
which yields net cash proceeds to the Company or any of its Subsidiaries in
excess of $35,000,000 in the aggregate for any such Disposition or series of
related Dispositions.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Attributable Receivables Indebtedness” at any time shall mean the
principal amount of Indebtedness which (i) if a Permitted Receivables Facility
is structured as a secured lending agreement, would constitute the principal
amount of such Indebtedness or (ii) if a Permitted Receivables Facility is
structured as a purchase agreement, would be outstanding at such time under the
Permitted Receivables Facility if the same were structured as a secured lending
agreement rather than a purchase agreement.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Maturity
Date and the date of termination of the Revolving Commitments in accordance with
the provisions of this Agreement.
          “Available Amount” shall mean, at any time (the “Reference Time”), an
amount equal to:
          (a) the sum, without duplication, of:
               (i) an amount (if positive) equal to the cumulative amount of
Excess Cash Flow for each fiscal year of the Company (commencing with the
Company’s fiscal year ending March 31, 2009) ending prior to the Reference Time
for which financial statements have been delivered pursuant to Section 5.01(a)
that has not been applied (and is not required to be applied) to prepay Loans
pursuant to Section 2.11(b), plus
               (ii) (A) the excess of (x) the amount of any cash or Cash
Equivalents received by the Company (other than from a Subsidiary) from and
including the Business Day immediately following the Effective Date through and
including the Reference Time from the issuance and sale of its Qualified Equity
Interests except to the extent applied pursuant to Section 6.06(a)(vi) over (y)
$1,500,000,000 minus the amount of Specified Indebtedness prepaid pursuant to
Section 6.06(a)(vi), and (B) the amount by which outstanding Funded Debt of the
Company and its Subsidiaries on a consolidated basis was reduced as a result of
the conversion of such Funded Debt into Qualified Equity Interests, plus

-3-



--------------------------------------------------------------------------------



 



               (iii) the amount of any distribution in cash or Cash Equivalents
received by the Company or any Subsidiary or received by the Company or any
Subsidiary upon any Disposition, in each case, in respect of any Investment made
by such Person in reliance on Section 6.05(l) (not to exceed the original amount
of such Investment), minus
          (b) the sum, without duplication, of:
               (i) the aggregate amount of Restricted Payments made pursuant to
Section 6.04(g)(y) prior to the Reference Time; plus
               (ii) the aggregate amount of Investments made in reliance on
Section 6.05(l) prior to the Reference Time; plus
               (iii) the aggregate amount of prepayments of Specified
Indebtedness made in reliance on Section 6.06(a)(iv)(B) prior to the Reference
Time.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means the Company and/or the Euro Borrower, as the context
may require.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) Term Loans of a single
Class made on the same date and, in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect or (c) a Swingline Loan.
          “Borrowing Request” means a request by any Borrower for a Revolving
Borrowing in accordance with Section 2.03 or a request by any Borrower for a
Term Borrowing pursuant to a written request in form reasonably satisfactory to
the Administrative Agent.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).
          “CAM” means the mechanism for the allocation and exchange of interests
in Loans and other Credit Extensions under this Agreement and collections
thereunder established in Article VII.

-4-



--------------------------------------------------------------------------------



 



          “CAM Exchange” means the exchange of the Lenders’ interests on the CAM
Exchange Date provided for in Article VII.
          “CAM Exchange Date” means the earliest to occur of (x) the date on
which any Event of Default referred to in clause (h) or (i) of Article VII shall
occur with respect to the Company and (y) the date on which the Loans are
accelerated pursuant to Article VII.
          “CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Amount of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Amount of the Designated Obligations owed to all
the Lenders (whether or not at the time due and payable) on the CAM Exchange
Date and immediately prior to the CAM Exchange.
          “Capital Expenditures” means, for any period, the additions to
property, plant and equipment and other capital expenditures of the Company and
its consolidated Subsidiaries that are (or are required to be) set forth in a
consolidated statement of cash flows of the Company for such period prepared in
accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations as of any date shall be the capitalized
amount thereof determined in accordance with GAAP that would appear on a balance
sheet of such Person prepared as of such date.
          “Captive Insurance Subsidiary” means American Triumvirate Insurance
Company, a Vermont corporation or any successor thereto, so long as such
Subsidiary is maintained as a special purpose self insurance subsidiary.
          “Cash Equivalents” means
     (1) any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union;
     (2) time deposits, certificates of deposit, and bank notes of any financial
institution that (i) is a Lender or (ii) is a member of the Federal Reserve
System (or organized in any foreign country recognized by the United States) and
whose senior unsecured debt is rated at least A-2, P-2, or F-2, short-term, or A
or A2, long-term, by Moody’s, S&P or Fitch (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”). Issues with only one short-term
credit rating must have a minimum credit rating of A-1, P-1 or F 1;
     (3) municipal securities, including auction rate securities (“ARS“s) and
variable rate demand notes (“VRDN“s) and including securities issued or
unconditionally

-5-



--------------------------------------------------------------------------------



 



guaranteed by any foreign government, in each case having a minimum of a
long-term credit rating of A2 or A, or equivalent, using the lowest credit
rating by Moody’s, S&P, or Fitch (or any equivalent) or with a short-term credit
rating of A-1/P-2 or A-2/P-1, or equivalent using the lowest credit rating by
Moody’s, S&P, or Fitch (or any equivalent). Issues with only one short-term
credit rating must have a minimum credit rating of A-1, P-1, F1 or the
equivalent;
     (4) commercial paper, including asset-backed commercial paper, and floating
or fixed rate notes issued by an Approved Bank or a corporation or special
purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) and rated at least A-2 by S&P and at least P-2 by Moody’s;
     (5) asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with
weighted average lives of 3 years or less (measured to the next maturity date);
     (6) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or
(ii) any member nation of the European Union maturing within 365 days from the
date of acquisition;
     (7) money market funds which invest substantially all of their assets in
assets described in the preceding clauses (1) through (6); and
     (8) instruments equivalent to those referred to in clauses (1) through
(7) above denominated in any Foreign Currency or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction;
provided, that except in the case of clauses (5) and (6) above, the maximum
maturity date (or, in the case of VRDNs remaining time to the next put date or,
in the case of ARSs to the next reset or auction date) of individual securities
or deposits will be 3 years or less at the time of purchase or deposit.
          “Cash Management Bank” means any Person that was a Lender or an
Affiliate of a Lender (x) on the Effective Date or (y) at the time the Company
or any Subsidiary initially incurred any Cash Management Obligation to such
Person.
          “Cash Management Obligations” means obligations owed by the Company or
any Subsidiary to any Lender or any Affiliate of a Lender in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and
(2) the Company’s or any Subsidiary’s participation in commercial (or
purchasing) card programs at the Lender or any Affiliate (“card obligations”).

-6-



--------------------------------------------------------------------------------



 



          “Casualty Event” means any event that gives rise to the receipt by the
Company or any Subsidiary of any insurance proceeds or condemnation awards in
respect of any Property in excess of $35,000,000.
          “Change in Control” means (a) the acquisition of beneficial ownership,
directly or indirectly, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated; or (c) a Specified
Change in Control.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Charges” shall have the meaning assigned to such term in
Section 9.14.
          “Class” when used in reference to (x) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
U.S. Tranche A Term Loans, U.S. Tranche B Term Loans, Euro Term Loans,
Incremental Term Loans of any series or Swingline Loans and (y) when used with
respect to any Commitment, refers to whether such Commitment is a U.S. Tranche A
Term Loan Commitment, U.S. Tranche B Term Loan Commitment, Euro Term Loan
Commitment or Revolving Commitment.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Documentation Agent” means each of LaSalle Bank, National
Association and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, in its
capacity as co-documentation agent for the credit facility evidenced by this
Agreement.
          “Collateral” means all the “Collateral” as defined in any Collateral
Document and all Mortgaged Properties (or any equivalent term).
          “Collateral Documents” means, collectively the U.S. Guarantee and
Security Agreement, each Foreign Guarantee and Security Agreement, each
Mortgage, each security agreement, pledge agreement or other similar agreement
delivered to the Administrative Agent and the Lenders pursuant to Section 5.09
and each of the other agreements, instruments or documents executed by any Loan
Party that creates or purports to create a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

-7-



--------------------------------------------------------------------------------



 



          “Commitment” means a Revolving Commitment, Euro Term Loan Commitment,
U.S. Tranche A Term Loan Commitment or U.S. Tranche B Term Loan Commitment.
          “Company” means Mylan Laboratories Inc., a Pennsylvania corporation.
          “Computation Date” is defined in Section 2.04.
          “Consolidated Cash Interest Expense” means, for any period, the excess
of (a) the sum, without duplication, of (i) the interest expense (including
imputed interest expense in respect of Capital Lease Obligations) of the Company
and its Subsidiaries (other than the Captive Insurance Subsidiary) for such
period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of the
Company or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, plus (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(iii) below that were amortized or accrued
in a previous period, minus (b) the sum of, without duplication, (i) interest
income of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, plus (ii) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of debt issuance costs, premium, commissions and other fees and
charges associated with Indebtedness of the Company and its Subsidiaries (other
than the Captive Insurance Subsidiary), plus (iii) to the extent included in
such consolidated interest expense for such period, noncash amounts attributable
to amortization of debt discounts or accrued interest payable in kind for such
period, plus (iv) all interest paid or payable with respect to discontinued
operations of the Company or any of its Subsidiaries for such period, plus
(v) to the extent included in such consolidated interest expense for such
period, all financing fees incurred in connection with the Transaction or any
Permitted Acquisition; provided that Consolidated Cash Interest Expense shall be
calculated after giving effect to Swap Agreements (including associated costs)
to the extent such net costs are allocable to such period in accordance with
GAAP, but excluding unrealized gains and losses with respect to Swap Agreements.
Notwithstanding the foregoing, subject to adjustment in connection with events
occurring after the Effective Date to the extent provided in Section 1.04(b),
Consolidated Cash Interest Expense for any Test Period ending prior to
October 1, 2008 shall be determined by multiplying (i) the actual Consolidated
Cash Interest Expense for the period from the Closing Date to but excluding the
date of determination by (ii) a fraction, the numerator of which is 365 and the
denominator of which is the number of days elapsed in such period.
          “Consolidated EBITDA” means Consolidated Net Income plus, without
duplication and, except in the case of clause (xii), to the extent deducted from
revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense and charges, deferred financing fees and milestone payments in
connection with any investment or series of related investments, losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of gains on such hedging obligations, and
costs of surety bonds in connection with financing activities, (ii) expense and
provision for taxes paid or accrued, (iii) depreciation, (iv) amortization
(including amortization of intangibles, including, but not limited to goodwill),
(v) non-cash charges recorded in respect of purchase accounting or impairment of
goodwill or assets and non-cash exchange, translation or performance losses
relating to any for-

-8-



--------------------------------------------------------------------------------



 



eign currency hedging transactions or currency fluctuations, (vi) any other
non-cash items except to the extent representing an accrual for future cash
outlays, (vii) any unusual, infrequent or extraordinary loss or charge
(including, without limitation, the amount of any restructuring, integration,
transition, executive severance, facility closing and similar charges accrued
during such period, including any charges to establish accruals and reserves or
to make payments associated with the reassessment or realignment of the business
and operations of the Company and its Subsidiaries, including, without
limitation, the sale or closing of facilities, severance, stay bonuses and
curtailments or modifications to pension and post-retirement employee benefit
plans, asset write-downs or asset disposals (including leased facilities),
write-downs for purchase and lease commitments, start-up costs for new
facilities, writedowns of excess, obsolete or unbalanced inventories, relocation
costs which are not otherwise capitalized and any related promotional costs of
exiting products or product lines), (viii) non-recurring cash charges in
connection with the litigation described on Schedule 2.03, (ix) without
duplication, income of any non-wholly owned Subsidiaries and deductions
attributable to minority interests, (x) any non-cash costs or expenses incurred
by the Company or a Subsidiary pursuant to any management equity plan or stock
plan, (xi) expenses with respect to casualty events, (xii) the amount of net
cost savings in connection with the Acquisition, any Permitted Acquisition or
otherwise projected by the Company in good faith to be realized as a result of
specified actions taken prior to the last day of such period (calculated on a
pro forma basis as though such cost savings had been realized since the first
day of such period), net of the amount of actual benefits realized during such
period from such actions, provided that (A) in connection with the Acquisition
or any Permitted Acquisition, such actions have been taken prior to such date of
determination and within 24 months after the Effective Date or within 12 months
after the closing date of a Permitted Acquisition, as the case may be, and
(B) no cost savings shall be added pursuant to this clause (xii) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (vii) above with respect to such period, (xiii) to the extent
actually reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with the Acquisition or any Permitted
Acquisition, (xiv) any contingent or deferred payments (including earn-out
payments, non-compete payments and consulting payments but excluding ongoing
royalty payments) made in connection with any Permitted Acquisition,
(xv) non-cash charges pursuant to SFAS 158, minus, to the extent included in
Consolidated Net Income, the sum of (xvi) any unusual, infrequent or
extraordinary income or gains and (xvii) any other non-cash income (except to
the extent representing an accrual for future cash income), all calculated for
the Company and its Subsidiaries (other than the Captive Insurance Subsidiary)
in accordance with GAAP on a consolidated basis; provided that, to the extent
included in Consolidated Net Income, (A) there shall be excluded in determining
Consolidated EBITDA currency translation gains and losses related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Agreements for currency exchange risk) and (B) there shall be excluded in
determining Consolidated EBITDA for any period any adjustments resulting from
the application of SFAS 133. Notwithstanding the foregoing, subject to
adjustment in connection with events occurring after the Effective Date to the
extent contemplated by Section 1.04(b), Consolidated EBITDA shall be deemed to
be $359,800,000, $290,800,000 and $366,600,000 for the fiscal quarters ended
December 31, 2006, March 31, 2007 and June 30, 2007, respectively.

-9-



--------------------------------------------------------------------------------



 



          “Consolidated Interest Coverage Ratio” means, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense whether or not paid in cash (including, without limitation,
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Company and its Subsidiaries (other than the
Captive Insurance Subsidiary) calculated on a consolidated basis for such period
in accordance with GAAP plus, without duplication: (a) imputed interest
attributable to Capital Lease Obligations of the Company and its Subsidiaries
(other than the Captive Insurance Subsidiary) for such period, (b) commissions,
discounts and other fees and charges owed by the Company or any of its
Subsidiaries (other than the Captive Insurance Subsidiary) with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings for such period, (c) amortization or write-off of
debt discount and debt issuance costs, premium, commissions, discounts and other
fees and charges associated with Indebtedness of the Company and its
Subsidiaries (other than the Captive Insurance Subsidiary) for such period,
(d) cash contributions to any employee stock ownership plan or similar trust
made by the Company or any of its Subsidiaries to the extent such contributions
are used by such plan or trust to pay interest or fees to any person (other than
the Company or a wholly owned Subsidiary) in connection with Indebtedness
incurred by such plan or trust for such period, (e) all interest paid or payable
with respect to discontinued operations of the Company or any of its
Subsidiaries for such period, (f) the interest portion of any deferred payment
obligations of the Company or any of its Subsidiaries (other than the Captive
Insurance Subsidiary) for such period, (g) all interest on any Indebtedness of
the Company or any of its Subsidiaries (other than the Captive Insurance
Subsidiary) of the type described in clause (e) or (f) of the definition of
“Indebtedness” for such period and (h) the interest component of all
Attributable Receivables Indebtedness of the Company and its Subsidiaries (other
than the Captive Insurance Subsidiary).
          “Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that, in calculating Consolidated Net Income of the Company and its
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Company
or is merged into or consolidated with the Company or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Company) in which the Company or any of its Subsidiaries has an ownership
interest (including a Permitted Joint Venture), except to the extent that any
such income is actually received by the Company or such Subsidiary in the form
of dividends or similar distributions, (c) the income or deficit of the Captive
Insurance Subsidiary, (d) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with the consummation of
the Transaction, any Permitted Acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case,

-10-



--------------------------------------------------------------------------------



 



including any such transaction consummated prior to the Effective Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction,
(e) any income (loss) for such period attributable to the early extinguishment
of Indebtedness and (f) accruals and reserves that are established within twelve
months after the Effective Date that are so required to be established as a
result of the Transaction in accordance with GAAP. There shall be excluded from
Consolidated Net Income for any period (i) any gains or losses resulting from
any reappraisal, revaluation or write-up or write-down of assets and (ii) the
purchase accounting effects of in process research and development expenses and
adjustments to property, inventory and equipment, software and other intangible
assets and deferred revenue and deferred expenses in component amounts required
or permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Company and the Subsidiaries), as
a result of the Transaction, any acquisition consummated prior to the Effective
Date, any Permitted Acquisitions, or the amortization or write-off of any
amounts thereof.
          “Consolidated Senior Indebtedness” means, as of any date of
determination, the amount of Consolidated Total Indebtedness secured by a Lien
on any Property of any Credit Party as of such date.
          “Consolidated Senior Leverage Ratio” means, for any Test Period, the
ratio of (a) Consolidated Senior Indebtedness as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.
          “Consolidated Subsidiaries” means Subsidiaries and Permitted Joint
Ventures that would be consolidated with the Company in accordance with GAAP.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Company and its Subsidiaries (other than the Captive Insurance Subsidiary)
outstanding as of such time calculated on a consolidated basis in accordance
with GAAP required to be reflected as “indebtedness” on a consolidated balance
sheet of the Company in accordance with GAAP (other than Indebtedness described
in clause (h) or (i) of the definition of “Indebtedness” (other than in respect
of drawings thereunder to the extent not reimbursed within two Business Days
after the date of such drawing)) plus (ii) the principal amount of any
obligations of any Person (other than the Company or any Subsidiary) of the type
described in the foregoing clause (i) that are Guaranteed by the Company or any
Subsidiary (whether or not reflected on a consolidated balance sheet of the
Company).
          “Consolidated Working Capital” means, at any date, the excess of
(a) the sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Company at such
date, over (b) the sum of all amounts that would, in conformity with GAAP, be
set forth opposite the caption “total current liabilities” (or any like caption)
on a

-11-



--------------------------------------------------------------------------------



 



consolidated balance sheet of the Company on such date, excluding the current
portion of any Funded Debt. There shall also be excluded from Consolidated
Working Capital to the extent otherwise included therein (i) the current portion
of current and deferred income tax assets and the current portion of current and
deferred income taxes, (ii) all Indebtedness consisting of Loans and LC
Exposure, (iii) the current portion of interest, (iv) the current portion of
deferred revenue, (v) any gains or losses resulting from any reappraisal,
revaluation or write-up or write-down of assets and (vi) the purchase accounting
effects of in process research and development expenses and adjustments to
property, inventory and equipment, software and other intangible assets and
deferred revenue and deferred expenses in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Company and the Subsidiaries), as
a result of the Transaction, any acquisition consummated prior to the Effective
Date, any Permitted Acquisitions, or the amortization or write-off of any
amounts thereof.
          “Contract Consideration” shall have the meaning assigned to such term
in the definition of “Excess Cash Flow”.
          “Control” means, with respect to any Person, the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
          “Country Risk Event” means:
     (i) any law, action or failure to act by any Governmental Authority in any
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:
     (a) changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional material liability, cost or expense to the
relevant Issuing Bank, any of the Lenders or the Administrative Agent,
     (b) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or
     (c) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
     (ii) force majeure; or
     (iii) any similar event
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the relevant Issuing Bank and freely available to the
Administrative Agent or the relevant Issuing Bank.

-12-



--------------------------------------------------------------------------------



 



          “Co-Syndication Agent” means each of Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Citibank, N.A. in its capacity as syndication agent for
the credit facility evidenced by this Agreement.
          “Credit Event” means a Borrowing, an LC Disbursement or any of the
foregoing.
          “Credit Exposure” means, as to any Lender at any time, the sum of
(a) such Lender’s Revolving Credit Exposure at such time, plus (b) an amount
equal to the aggregate Dollar Amount of its Term Loans outstanding at such time.
          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an LC Disbursement.
          “Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(b).
          “Default” means any event or condition, which constitutes an Event of
Default or, except in the case of a Specified Target Default prior to the 90th
day following the Effective Date, which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of any Class of the Loans, participations in the LC Exposure or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
subsequently cured, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one (1) Business Day of the date when due, unless subsequently cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
          “Designated Obligations” means all obligations of the Borrowers with
respect to (a) principal of and interest on the Loans, (b) unreimbursed LC
Disbursements and interest thereon and (c) accrued and unpaid fees under the
Loan Documents.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Disposition” means, with respect to any Property, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof; and the terms “Dispose” and “Disposed of” shall have correlative
meanings.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, public equity offering or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, public equity offering or asset sale event shall be subject
to the prior repayment in full of the Loans and all

-13-



--------------------------------------------------------------------------------



 



other Obligations that are accrued and payable and the termination of the
Commitments and the expiration, cancellation, termination or cash
collateralization of any Letters of Credit in accordance with the terms hereof),
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and except as permitted in clause (a) above), in
whole or in part, (c) requires the scheduled payments of dividends in cash (for
this purpose, dividends shall not be considered required if the issuer has the
option to permit them to accrue, cumulate, accrete or increase in liquidation
preference or if the Borrower has the option to pay such dividends solely in
Qualified Equity Interests), or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Term Loan B Maturity Date.
          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, determined by the
Administrative Agent in accordance with the definition of Exchange Rate, on or
as of the most recent Computation Date provided for in Section 2.04.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “ECF Percentage” means 50%; provided that with respect to each fiscal
year of the Company, the ECF Percentage shall be 25% in respect of such fiscal
year if the Consolidated Leverage Ratio as of the last day of such fiscal year
is equal to or less than 4.5 to 1.0 but greater than 3.5 to 1.0; and provided
further that the ECF Percentage shall be 0% in respect of such fiscal year if
the Consolidated Leverage Ratio as of the last day of such fiscal year is equal
to or less than 3.5 to 1.0.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or the effect of
Hazardous Materials or the environment on health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

-14-



--------------------------------------------------------------------------------



 



          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, determined by the Administrative Agent in accordance with the
definition of Exchange Rate, on the date on or as of which such amount is to be
determined.
          “Equivalent Percentage” means, with respect to any specified amount
expressed in Dollars, the percentage obtained by dividing (i) such specified
Dollar amount by (ii) the amount shown as “Total assets” as of December 31, 2007
in the financial statements delivered by the Company pursuant to Section 5.01.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Company or
any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
          “EU” means the European Union.
          “EURIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in euro for any Interest Period, the rate appearing on Page 248 of
the Telerate screen (it being understood that this rate is the euro interbank
offered rate sponsored by the Banking Federation of the European Union and the
Financial Markets Association) (or on any successor or

-15-



--------------------------------------------------------------------------------



 



substitute page of such service, or any successor to or substitute for such
service providing rate quotations comparable to those currently provided on such
page of such service, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in euro in the London interbank market) at approximately 11:00 a.m.,
Local Time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in euro with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “EURIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate at which deposits in euro in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., Local Time, two (2) Business Days prior to the commencement of such
Interest Period.
          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Euro Borrower” means Mylan Luxembourg 5 S.a r.l.
          “Euro Term Lender” means, as of any date of determination each Lender
having a Euro Term Loan Commitment or that holds a Euro Term Loan.
          “Euro Term Loan” has the meaning assigned to such term in
Section 2.01(c).
          “Euro Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Euro Term Loan pursuant to
Section 2.01(c), as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Euro Term Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed a
Euro Term Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ Euro Term Loan Commitments is EUR1,130,702,095.33.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate or the
Adjusted EURIBO Rate, as applicable.
          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each of the Agreed Currencies which is a Foreign Currency, the office,
branch, affiliate or correspondent bank of the Administrative Agent for such
currency as specified from time to time by the Administrative Agent to the
Company and each Lender.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excess Cash Flow” means, for any period, an amount equal to the
excess, if any, of:

-16-



--------------------------------------------------------------------------------



 



          (a) the sum, without duplication, of:
     (i) Consolidated Net Income for such period,
     (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
     (iii) an amount equal to the aggregate net non-cash loss on Dispositions by
the Company and the Subsidiaries during such period to the extent deducted in
arriving at such Consolidated Net Income, and
     (iv) decreases in Consolidated Working Capital for such period;
          minus
          (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(d) and (e) of the definition of “Consolidated Net Income”,
     (ii) an amount equal to the aggregate net non-cash gain on Dispositions by
the Company and the Subsidiaries during such period to the extent included in
arriving at such Consolidated Net Income,
     (iii) the amount of Capital Expenditures made in cash during such period
except to the extent that such Capital Expenditures were financed with the
proceeds of any issuance or sale of Equity Interests or with the proceeds of any
Indebtedness (other than Revolving Loans) of the Company or the Subsidiaries,
or, to the extent not otherwise included in Consolidated Net Income, with the
proceeds of any Disposition or Casualty Event with respect to Property of the
Company or the Subsidiaries,
     (iv) the aggregate amount of all principal payments or prepayments of
Indebtedness of the Company and the Subsidiaries (including (A) the principal
component of payments in respect of Capital Lease Obligations, (B) the amount of
any repayment of Term Loans pursuant to Section 2.10(b) and (C) the amount of
any mandatory prepayment of Term Loans pursuant to Section 2.11(b)(ii) to the
extent required due to an Asset Sale or Casualty Event that resulted in an
increase to Consolidated Net Income and not in excess of the amount of such
increase, but excluding (X) all other prepayments of Term Loans and (Y) all
prepayments of Revolving Loans and Swingline Loans) together with any premium,
make-whole or penalty payments actually paid in cash by the Company and the
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness, made during such period (other than in respect
of any revolving credit facility to the extent there is not an equivalent

-17-



--------------------------------------------------------------------------------



 



permanent reduction in commitments thereunder), except to the extent that such
payments or prepayments were financed with the proceeds of any issuance or sale
of Equity Interests of the Company, with the proceeds of any other Indebtedness
of the Company or the Subsidiaries, or, to the extent not otherwise included in
Consolidated Net Income, with the proceeds of any Disposition of Property of or
any Casualty Event with respect to Property of the Company or the Subsidiaries,
     (v) increases in Consolidated Working Capital for such period,
     (vi) cash payments by the Company and the Subsidiaries (other than the
Captive Insurance Subsidiary) during such period in respect of long-term
liabilities of the Company and the Subsidiaries other than Indebtedness,
     (vii) without duplication of amounts deducted pursuant to clause (ix) below
in prior fiscal years, the consolidated amount of Investments made during such
period pursuant to clauses (b), (c) (but only to the extent of any consideration
paid to any Person that is not a Subsidiary), (d)(ii), (f), (g) (to the extent
of any upfront fees or cash payments made thereunder), (h), (k), (m), (p),
(q) or (t) of Section 6.05, except to the extent that such Investments were
financed with the proceeds of any issuance or sale of Equity Interests of the
Company, with the proceeds of any Indebtedness of the Company or the
Subsidiaries, or, to the extent not otherwise included in Consolidated Net
Income, with the proceeds of any Disposition of Property of or any Casualty
Event with respect to Property of the Company or the Subsidiaries,
     (viii) the amount (without duplication) of Restricted Payments during such
period pursuant to clauses (c), (d), (h)(x) and (i) of Section 6.04, and
     (ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Capital Expenditures to be consummated or made during
the fiscal year of the Company following the end of such period, provided that
to the extent the aggregate cash consideration paid for such Permitted
Acquisitions or Capital Expenditures during such fiscal year (other than amounts
financed with the proceeds of any issuance or sale of Equity Interests of the
Company, with the proceeds of any Indebtedness of the Company or the
Subsidiaries, or, to the extent not otherwise included in Consolidated Net
Income, with the proceeds of any Disposition of Property of or any Casualty
Event with respect to Property of the Company or the Subsidiaries) is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters.
          “Exchange Notes” has the meaning set forth in the Interim Loan
Agreement.

-18-



--------------------------------------------------------------------------------



 



          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., London time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., London time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided that, if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient’s principal office is located
or, in the case of any Lender, in which its applicable lending office is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)), any withholding tax (other than
(x) U.S. withholding tax imposed with respect to the Euro Term Loan or any other
payment by or on account of the Euro Borrower and (y) Luxembourg withholding tax
imposed with respect to any Loan or any other payment by or on account of any
Borrower) that (i) is imposed on amounts payable by or on account of an
obligation of any Borrower to such Foreign Lender to the extent in effect at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Company with respect to such
withholding tax pursuant to Section 2.17(a) or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e) (i.e., failure to
deliver a form that it is legally entitled to deliver).
          “Existing Credit Agreement” means (i) the Credit and Guarantee
Agreement, dated as of March 26, 2007, among Mylan Laboratories Inc. Euro Mylan
B.V., the lenders party thereto and JPMorgan Chase Bank, National Association,
as administrative agent and (ii) the Credit Agreement, dated as of July 24,
2006, by and among the Company, the lenders party thereto and JPMorgan Chase
Bank, National Association as administrative agent.
          “Existing Note Indenture” means the indenture dated as of July 21,
2005, entered into by the Company and certain of its Subsidiaries in connection
with the issuance of $500,000,000 aggregate principal amount of the Company’s
senior notes, together with all in-

-19-



--------------------------------------------------------------------------------



 



struments and other agreements entered into by the Company or such Subsidiaries
in connection therewith.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
          “Fixed Rate Exchange Notes” has the meaning set forth in Exhibit C to
the Interim Loan Agreement.
          “Foreign Casualty Event” has the meaning assigned to such term in
Section 2.11(b).
          “Foreign Collateral” means all property pledged or purported to be
pledged pursuant to the terms of any Foreign Guarantee and Security Agreement.
          “Foreign Currencies” means each Agreed Currency other than Dollars.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.
          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.
          “Foreign Currency Sublimit” means the lesser of (x) the then
outstanding amount of Revolving Commitments and (y) $250,000,000.
          “Foreign Disposition” has the meaning assigned to such term in
Section 2.11(b).
          “Foreign Guarantee and Security Agreement” means, collectively as the
context requires, (i) with respect to any Foreign Guarantor, a guarantee
agreement in form reasonably satisfactory to the Administrative Agent, pursuant
to which such Foreign Guarantor shall Guarantee the payment and performance of
the Foreign Obligations and (ii) with respect to each Foreign Loan Party, each
security agreement, pledge agreement or other document reasonably requested by
the Administrative Agent in order to secure the Foreign Obligations by the
assets of such Foreign Loan Party to substantially the same extent as the
Obligations are required to be

-20-



--------------------------------------------------------------------------------



 



secured by the U.S. Guarantee and Security Agreement and the provisions of
Section 5.09, together with each other supplement thereto executed and delivered
pursuant to Section 5.09.
          “Foreign Guarantors” means each Specified Foreign Subsidiary that
becomes a party to the Foreign Guarantee and Security Agreement after the
Effective Date pursuant to Section 5.09 or otherwise.
          “Foreign Holding Company” means any Domestic Subsidiary
(i) substantially all of the assets of which consist of Equity Interests and
Indebtedness issued by Foreign Subsidiaries of the Company and (ii) which has
not incurred any Indebtedness for money borrowed from any Person other than the
Company or a Subsidiary, other than Guarantees of Indebtedness of Foreign
Subsidiaries.
          “Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred
in the ordinary course of business and required by any Governmental Authority in
a foreign jurisdiction as a condition of doing business in such jurisdiction.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Loan Parties” means the Euro Borrower and any Foreign
Guarantor.
          “Foreign Obligations” means all Obligations in respect of (w) the Euro
Term Loans and any Revolving Loans made to the Euro Borrower, (x) any fees and
expenses relating to the enforcement of this Agreement or any other Loan
Document against any Foreign Loan Party, (y) any Cash Management Obligations
incurred directly by a Foreign Subsidiary and (z) any Secured Hedge Agreement to
which any Foreign Subsidiary is a party.
          “Foreign Secured Parties” means the Administrative Agent, the Euro
Term Lenders, the Revolving Lenders (solely in respect of Foreign Obligations)
and the other holders from time to time of any Foreign Obligations.
          “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Company that is not a Domestic Subsidiary.
          “Funded Debt” means all Indebtedness of the Company and the
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
          “GAAP” means generally accepted accounting principles in the United
States of America.

-21-



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
          “Guarantors” means the U.S. Guarantors and the Foreign Guarantors.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedge Bank” means any Person that is a Lender or an Affiliate of a
Lender (x) on the Effective Date or (y) at the time it enters into a Secured
Hedge Agreement, in its capacity as a party thereto.
          “Increased Commitments” has the meaning assigned to such term in
Section 2.20.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.

-22-



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business,
milestone payments incurred in connection with any investment or series of
related investments, any earn-out obligation except to the extent such
obligation is a liability on the balance sheet of such Person in accordance with
GAAP at the time initially incurred and deferred or equity compensation
arrangements payable to directors, officers or employees), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on Property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, but limited to the fair market value of such Property
(except to the extent otherwise provided in this definition), (f) all Guarantees
by such Person of Indebtedness of others, (g) all Capital Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all obligations of such Person under any Swap Agreement and
(k) all Attributable Receivables Indebtedness. The Indebtedness of any Person
shall (i) include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is expressly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity and pursuant to contractual arrangements,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (ii) exclude (A) customer deposits and advances and
interest payable thereon in the ordinary course of business in accordance with
customary trade terms and other obligations incurred in the ordinary course of
business through credit on an open account basis customarily extended to such
Person and (B) obligations under customary overdraft arrangements with banks
outside the United States incurred in the ordinary course of business to cover
working capital needs.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitees” has the meaning set forth in Section 9.03(b).
          “Information” has the meaning specified in Section 9.12.
          “Information Memorandum” means the Confidential Information Memorandum
dated June 2007 relating to the Company and the Transactions.
          “Interest Election Request” means a request by the applicable Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at

-23-



--------------------------------------------------------------------------------



 



intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months, or any other period as may be agreed to and is available to all
applicable Lenders, thereafter, as the applicable Borrower (or the Company on
behalf of the applicable Borrower) may elect; provided that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
          “Interim Loan Agreement” means that certain Interim Loan Agreement,
dated as of the Effective Date, by and among the U.S. Loan Parties, the lenders
from time to time party thereto and Merrill Lynch Capital Corporation, as
administrative agent.
          “Interim Loans” means $2,850,000,000 aggregate principal amount of
loans made on the Effective Date pursuant to the Interim Loan Agreement.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person or (b) a loan, advance or capital contribution to, Guarantee of monetary
obligations of, assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of Section 6.05,(i) the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, and (ii) in
the event the Company or any Subsidiary (an “Initial Investing Person”)
transfers an amount of cash or other Property (the “Invested Amount”) for
purposes of permitting the Company or one or more other Subsidiaries to
ultimately make an Investment of the Invested Amount in the Company, any
Subsidiary or any other Person (the Person in which such Investment is
ultimately made, the “Subject Person”) through a series of substantially
concurrent intermediate transfers of the Invested Amount to the Company or one
or more other Subsidiaries other than the Subject Person (each an “Intermediate
Investing Person”), including through the incurrence or repayment of
intercompany Indebtedness, capital contributions or redemptions of Equity
Interests, then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such

-24-



--------------------------------------------------------------------------------



 



transaction, taken as a whole, shall be deemed to have been solely an Investment
of the Invested Amount by the Initial Investing Person in the Subject Person and
not an Investment in any Intermediate Investing Person.
          “Issuing Bank” means JPMorgan Chase Bank, National Association, and
any other Lender that becomes an Issuing Bank in accordance with
Section 2.06(i), in each case in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.06(i).
An Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time.
          “LC Exposure Sublimit” means $100,000,000.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency (other than euro) for any Interest Period, the
rate appearing on, in the case of Dollars, Page 3750 of the Dow Jones Market
Service and, in the case of any Foreign Currency (other than euro), the
appropriate page of such service which displays British Bankers Association
Interest Settlement Rates for deposits in such Foreign Currency (or, in each
case, on any successor or substitute page of such service, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in the relevant Agreed Currency in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for deposits in the relevant Agreed Currency with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing for

-25-



--------------------------------------------------------------------------------



 



such Interest Period shall be the rate at which deposits in the relevant Agreed
Currency in an Equivalent Amount of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement or title retention agreement (or any capital lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.
          “Loan Documents” means this Agreement, the Collateral Documents, any
promissory notes executed and delivered pursuant to Section 2.10(f) and any
amendments, waivers, supplements or other modifications to any of the foregoing.
          “Loan Parties” means, collectively, the U.S. Loan Parties and the
Foreign Loan Parties.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars to, or for the account of,
the Company and (ii) local time at the place of the relevant Loan, Borrowing or
LC Disbursement (or such earlier local time as is necessary for the relevant
funds to be received and transferred to the Administrative Agent for same day
value on the date the relevant reimbursement obligation is due) in the case of a
Loan, Borrowing or LC Disbursement which is denominated in a Foreign Currency or
which is made to, or for the account of, the Euro Borrower.
          “Luxembourg” means the Grand Duchy of Luxembourg.
          “Mandatory Cost” is described in Schedule 2.02.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or financial condition of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

-26-



--------------------------------------------------------------------------------



 



          “Material Real Property” means, on any date, any real property owned
by any Loan Party with a fair market value as of such date in excess of
$15,000,000.
          “Material Subsidiary” means any Subsidiary (or group of Subsidiaries
as to which a specified condition applies) that would be a “significant
subsidiary” under Rule 1-02(w) of Regulation S-X.
          “Maximum Rate” has the meaning assigned to such term in Section 9.14.
          “Mchem Group Companies” means: Xiamen Mchem Pharma Group Limited,
Xiamen Mchem Laboratories Limited, Dafeng Mchem Pharmaceutical Chemical Co.,
Limited and Mchem Research & Development Co., Limited.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage” means, collectively, the deeds of trust, trust deeds,
hypothecs and mortgages made by the Loan Parties in favor or for the benefit of
the Administrative Agent on behalf of the Lenders substantially in the form of
Exhibit I (with such changes as may be customary to account for local Law
matters or as otherwise may be reasonably satisfactory to the Administrative
Agent), and any other mortgages executed and delivered pursuant to Section 5.09.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” means (a) with respect to any Asset Sale or any
Casualty Event, an amount equal to (i) the sum of cash and Cash Equivalents
received in connection with such Asset Sale or Casualty Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event actually received by or
paid to or for the account of the Company or any Subsidiary) less (ii) the sum
of (A) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the Property subject to such
Asset Sale or Casualty Event and that is required to be repaid (and is repaid)
in connection with such Asset Sale or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, accounting fees and other professional and
transactional fees, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes, other
expenses and brokerage, consultant and other commissions and fees) actually
incurred by the Company or such Subsidiary in connection with such Asset Sale or
Casualty Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, (D) any reserve for adjustment in accordance with GAAP in
respect of (x) the sale price of such Property and (y) any liabilities
associated with such Property and retained by the Company or any Subsidiary
after such Disposition, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and (E) the
Company’s reasonable estimate of payments required to be made with respect to
unassumed liabilities relating to the Property involved within one year of

-27-



--------------------------------------------------------------------------------



 



such Asset Sale or Casualty Event; provided that “Net Cash Proceeds” shall
include (i) any cash or Cash Equivalents received upon the Disposition of any
non-cash consideration received by the Company or any Subsidiary in any such
Asset Sale, (ii) an amount equal to any reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (C) or (D) above at the time of such reversal and (iii) an
amount equal to any estimated liabilities described in clause (E) above that
have not been satisfied in cash within three hundred and sixty-five (365) days
after such Asset Sale or Casualty Event; and (b) with respect to the incurrence
or issuance of any Indebtedness by the Company or any Subsidiary, an amount
equal to (i) the sum of the cash received in connection with such incurrence or
issuance less (ii) the attorneys’ fees, investment banking fees, accountants’
fees, underwriting or other discounts, commissions, costs and other fees,
transfer and similar taxes and other out-of-pocket expenses actually incurred by
the Company or such Subsidiary in connection with such incurrence or issuance.
          “New Money Credit Event” means with respect to an Issuing Bank, any
increase (directly or indirectly) in such Issuing Bank’s exposure (whether by
way of additional credit or banking facilities or otherwise, including as part
of a restructuring) to any Borrower or any Governmental Authority in any
Borrower’s or any applicable Letter of Credit beneficiary’s country occurring by
reason of (i) any law, action or requirement of any Governmental Authority in
such Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any
request in respect of external indebtedness of borrowers in such Borrower’s or
such Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.
          “Obligations” means all indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Company and its Subsidiaries (including
the Euro Borrower) to any of the Lenders and the Administrative Agent,
individually or collectively, existing on the Effective Date or arising
thereafter (direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured) arising
or incurred under this Agreement or any of the other Loan Documents or any
Secured Hedge Agreement or Cash Management Obligation (including under any of
the Loans made or reimbursement or other monetary obligations incurred or any of
the Letters of Credit or other instruments at any time evidencing any thereof),
in each case whether now existing or hereafter arising, whether all such
obligations arise or accrue before or after the commencement of any bankruptcy,
insolvency or receivership proceedings (and whether or not such claims,
interest, costs, expenses or fees are allowed or allowable in any such
proceeding); provided that (i) obligations of the Company or any Subsidiary
under any Swap Agreement and any Cash Management Obligations shall be guaranteed
pursuant to the U.S. Guarantee and Security Agreement and the Foreign Guarantee
and Security Agreement, as the case may be, only to the extent that, and for so
long as, the other Obligations are so guaranteed and (ii) any release of
Guarantors or Collateral effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Swap Agreements or
holders of Cash Management Obligations.

-28-



--------------------------------------------------------------------------------



 



          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
          “Parallel Debt” has the meaning set forth in Article VIII.
          “Participant” has the meaning set forth in Section 9.04(c).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means (i) the purchase or other acquisition of
property and assets or businesses of any Person or of assets constituting a
business unit, a line of business or division of such Person, or Equity
Interests in a Person that, upon the consummation thereof, will be a Subsidiary
of the Company (including as a result of a merger or consolidation) or (ii) any
Investment in any Subsidiary (including by a merger or consolidation of existing
Subsidiaries); provided that the following conditions are satisfied to the
extent applicable:
     (a) to the extent required by Section 5.09, each applicable Loan Party and
any such newly created or acquired Subsidiary shall have complied with the
requirements of Section 5.09, within the times specified therein;
     (b) the aggregate amount of Investments (without duplication for any
Investment made through a series of Investments) (x) made by U.S. Loan Parties
in Persons that are not U.S. Loan Parties prior to any such Investment, and do
not become U.S. Loan Parties as a result of any such Investment and (y) made by
Foreign Loan Parties in Persons that are not Loan Parties prior to any such
Investment, and do not become Loan Parties as a result of any such Investment,
in Permitted Acquisitions shall not exceed (except as otherwise permitted by
Section 6.05) $500,000,000;
     (c) the acquired Property, business or Person is in a business permitted
under Section 6.12;
     (d) (1) at the time of and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing and (2) on a Pro Forma
Basis, the

-29-



--------------------------------------------------------------------------------



 



Consolidated Leverage Ratio as of the last day of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) immediately preceding such purchase or other acquisition is less than or
equal to 6.0 to 1.0 and the Company shall be in Pro Forma Compliance with the
covenants set forth in Section 6.09, satisfaction of such requirements shall be
evidenced by a certificate from a Financial Officer of the Company delivered to
the Administrative Agent containing a reasonably detailed calculation; and
     (e) the Company shall have delivered to the Administrative Agent, on behalf
of the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition (or within the time periods required by
Section 5.09).
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments or other governmental
charges that are not overdue for a period of more than thirty (30) days or are
being contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or are being contested in compliance with
Section 5.04;
     (c) (i) Liens, pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to the
Company or any Subsidiary;
     (d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;
     (e) Liens in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article VII;
     (f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of

-30-



--------------------------------------------------------------------------------



 



business that do not secure any monetary obligations and do not materially
interfere with the ordinary conduct of business of the Company or any
Subsidiary; and
     (g) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sublease, license or sublicense entered into by the Company or
any other Subsidiary in the ordinary course of its business and covering only
the assets so leased;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Joint Venture” means any Person (i) in which the Company or
any of its Subsidiaries holds Equity Interests that represent less than 80% of
the ordinary voting power and aggregate equity value represented by the issued
and outstanding Equity Interests in such Person and (ii) that is engaged in a
business permitted under Section 6.12; provided that the term “Permitted Joint
Venture” shall not include any Person unless the Company has delivered a written
notice to the Administrative Agent stating that such Person shall be a
“Permitted Joint Venture” for purposes of this Agreement.
          “Permitted Receivables Facility” means the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party lenders or investors pursuant to the Permitted Receivables Facility
Documents (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from the Company and/or the respective Receivables Sellers, in each case
as more fully set forth in the Permitted Receivables Facility Documents.
          “Permitted Receivables Facility Assets” means (i) Receivables (whether
now existing or arising in the future) of the Company and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Company and
its Subsidiaries which are made pursuant to the Permitted Receivables Facility.
          “Permitted Receivables Facility Documents” means each of the documents
and agreements entered into in connection with the Permitted Receivables
Facility, including all documents and agreements relating to the issuance,
funding and/or purchase of certificates and purchased interests, all of which
documents and agreements shall be in form and substance reasonably customary for
transactions of this type, in each case as such documents and agreements may be
amended, modified, supplemented, refinanced or replaced from time to time so
long as (in the good faith determination of the Company) either (i) the terms as
so amended, modified, supplemented, refinanced or replaced are reasonably
customary for transactions of this type or

-31-



--------------------------------------------------------------------------------



 



(ii)(x) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, and (y) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any material
respect to the interests of the Lenders.
          “Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.
          “Permitted Refinancing Indebtedness” means, with respect to any
Person, any modification, refinancing, refunding, renewal or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.01(e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the earlier of (x) the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed or
extended and (y) the date which is 91 days after the Term Loan B Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal or extension has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended and (d) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders (in the good faith determination of the Company) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Post-Acquisition Period” means, with respect to any Permitted
Acquisition, the period beginning on the date such Permitted Acquisition is
consummated and ending on the one-year anniversary of the date on which such
Permitted Acquisition is consummated.

-32-



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, National Association as its prime rate
in effect at its principal office in New York City; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
          “Pro Forma Adjustment” means, for any applicable period of measurement
that includes all or any part of a fiscal quarter included in the
Post-Acquisition Period, with respect to the Consolidated EBITDA of the
applicable Acquired Entity or Business or the Consolidated EBITDA of the
Company, the pro forma increase or decrease in such Consolidated EBITDA,
projected by the Company in good faith as a result of (a) actions that have been
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business with the operations of the Company and its Subsidiaries and, in each
case, which are expected to have a continuing impact on the consolidated
financial results of the Company, calculated assuming that such actions had been
taken on, or such costs had been incurred since, the first day of such period;
provided that any such pro forma increase or decrease to such Consolidated
EBITDA shall be without duplication for cost savings or additional costs already
included in such Consolidated EBITDA for such period of measurement.
          “Pro Forma Basis” means with respect to compliance with any test
covenant hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
Property or Person subject to such Specified Transaction, (i) in the case of a
Disposition of all or substantially all Equity Interests in any Subsidiary of
the Company owned by the Company or any of its Subsidiaries or any division,
product line, or facility used for operations of the Company or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness and (c) any Indebtedness incurred
or assumed by the Company or any of the Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to clause
(A) above (but without duplication thereof), the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated EBITDA and
give effect to events (including operating expense reductions) that are in the
good faith determination of the Company reasonably identifiable and factually
supportable and (y) expected to have a continuing impact on the consolidated
financial results of the Company.
          “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.

-33-



--------------------------------------------------------------------------------



 



          “Qualified Equity Interests” means Equity Interests of the Company
other than Disqualified Equity Interests.
          “Receivables” means all accounts receivable (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).
          “Receivables Entity” means a wholly owned Subsidiary of the Company
which engages in no activities other than in connection with the financing of
accounts receivable of the Receivables Sellers and which is designated (as
provided below) as the “Receivables Entity” (a) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness))
pursuant to Standard Securitization Undertakings, (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.
          “Receivables Sellers” means the Company and those Subsidiaries (other
than Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.
          “Refinanced Term Loans” has the meaning assigned to such term in
Section 9.02.
          “Refinancing Preferred Stock” means Qualified Equity Interests, issued
in a public or private offering which have been designated by a Financial
Officer in an officer’s certificate as “Refinancing Preferred Stock” and the net
cash proceeds of which are applied within 45 days of the receipt thereof to the
prepayment of outstanding Interim Loans or the redemption or repurchase of
Exchange Notes.
          “Register” has the meaning set forth in Section 9.04.
          “Regulation S-X” means Regulation S-X under the Securities Act of
1933, as amended.

-34-



--------------------------------------------------------------------------------



 



          “Rejection Notice” has the meaning assigned to such term in
Section 2.11(b).
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person.
          “Replacement Term Loans” has the meaning assigned to such term in
Section 9.02.
          “Required Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Commitments at such time.
          “Required Revolving Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.
          “Restricted Payments” means any dividend or other distribution
(whether in cash, securities or other property (other than Qualified Equity
Interests)) with respect to any Equity Interests in the Company or any
Subsidiary, or any payment (whether in cash, securities or other property (other
than Qualified Equity Interests)), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
option, warrant or other right to acquire any such Equity Interests in the
Company.
          “Retained Declined Proceeds” has the meaning assigned to such term in
Section 2.11(b)
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $750,000,000.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding Dollar Amount of such Lender’s Revolving Loans
and its LC Exposure and Swingline Exposure at such time.
          “Revolving Credit Maturity Date” means October 2, 2013.
          “Revolving Lender” means each Lender that has a Revolving Commitment
or that holds Revolving Loans.

-35-



--------------------------------------------------------------------------------



 



          “Revolving Loan” means a Loan made pursuant to Section 2.01(d).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw- Hill Companies, Inc., and any successor thereto.
          “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.
          “SEC” means the Securities and Exchange Commission, any successor
thereto and any analogous Governmental Authority succeeding to any of its
principal functions.
          “Secured Hedge Agreement” means any Swap Agreement that is entered
into by and between any Loan Party or any Subsidiary and any Hedge Bank.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks and any Affiliate of a
Lender to which Obligations are owed, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Article VIII.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          “Specified Change in Control” means a “Change of Control”, or like
event, if any, as defined in the agreements governing any Specified
Indebtedness.
          “Specified Domestic Subsidiary” means each wholly owned Domestic
Subsidiary of the Company other than (i) the Captive Insurance Subsidiary,
(ii) any Foreign Holding Company, (iii) any Receivables Entity, (iv) any
Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary and (v) any Domestic Subsidiary that on a consolidated basis with its
Subsidiaries did not have consolidated revenues in excess of 1% of the Company’s
consolidated revenues for the most recently ended four fiscal quarter period of
the Company for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and did not have consolidated total assets in excess of
1% of Consolidated Total Assets as of the most recently ended fiscal quarter of
the Company for which financial statements have been delivered on or prior to
the Effective Date or pursuant to Section 5.01(a) or (b); provided that upon any
wholly owned Domestic Subsidiary ceasing to meet the requirements of one or more
of clauses (i) through (v) of this definition, the Company shall be deemed to
have acquired a Specified

-36-



--------------------------------------------------------------------------------



 



Domestic Subsidiary at such time and shall cause such Domestic Subsidiary to
comply with the applicable provisions of Section 5.09.
          “Specified Event of Default” means any Event of Default under clause
(a), (b), (h) or (i) of Article VII.
          “Specified Foreign Subsidiary” means each wholly owned Foreign
Subsidiary of the Euro Borrower organized under the laws of Luxembourg other
than (u) any Receivables Entity, (v) any Foreign Subsidiary to the extent the
provision of a guarantee and/or the granting of security over assets by such
Foreign Subsidiary could reasonably be expected to result in adverse tax
consequences (as determined in good faith by the Company and notified in writing
to the Administrative Agent), (w) any Foreign Subsidiary that is prohibited by
Law (including financial assistance rules) from becoming a Foreign Guarantor
and/or granting security over its assets, (x) any Foreign Subsidiary to the
extent that becoming a Foreign Guarantor and/or granting security over its
assets would result in a breach of the fiduciary duties of the directors of such
Foreign Subsidiary or could reasonably be expected to result in personal or
criminal liability of any director, in each case, as determined in good faith by
the Company and notified in writing to the Administrative Agent, (y) any Foreign
Subsidiary that on a consolidated basis with its Subsidiaries did not have
consolidated revenues in excess of 1% of the Company’s consolidated revenues for
the most recently ended four fiscal quarter period of the Company for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
did not have consolidated total assets in excess of 1% of Consolidated Total
Assets as of the most recently ended fiscal quarter of the Company for which
financial statements have been delivered on or prior to the Effective Date or
pursuant to Section 5.01(a) or (b) and (z) any Foreign Subsidiary to the extent
the cost of complying with legal requirements to obtain such Foreign Guarantee
are, in the reasonable determination of the Administrative Agent (in
consultation with the Company), excessive in relation to the value to be
afforded to the Lenders thereby; provided that, upon any such Foreign Subsidiary
ceasing to meet the requirements of one or more of subclauses (u) through (z) of
this definition, the Company shall be deemed to have acquired a Specified
Foreign Subsidiary at such time and shall cause such Foreign Subsidiary to
comply with the applicable provisions of Section 5.09. Any Guarantee provided by
a Specified Foreign Subsidiary under any Foreign Guarantee and Security
Agreement shall be limited to the extent required by Law.
          “Specified Indebtedness” means the Interim Loans, the Exchange Notes
and any Permitted Refinancing Indebtedness in respect thereof.
          “Specified Representations” means the representations and warranties
set forth in Sections 3.02, 3.08 and 3.13.
          “Specified Target Default” means, any matter or circumstance that
exists in respect of the Acquired Business that would otherwise constitute a
Default or Event of Default or which would otherwise make any representation and
warranty set forth in Article III incorrect in any material respect and which:
     (A) is capable of being cured on or prior to the 90th day following the
Effective Date (and, if any Borrower or any member of the Acquired Business is
aware of

-37-



--------------------------------------------------------------------------------



 



the relevant circumstances at the time, reasonable efforts are being used to
cure the same);
     (B) has not been procured or approved by the Company;
     (C) does not constitute a Default under clause (h) or (i) of Article VII;
and
     (D) has not resulted in a Material Adverse Effect since March 31, 2007;
provided that if any such matters or circumstances are continuing uncured or
unwaived at the end of such 90th day following the Effective Date, such matter
shall cease to constitute a “Specified Target Default” and from and after such
90th day any such continuing unremedied matters or circumstances shall be deemed
to have existed from and after the Effective Date.
          “Specified Transaction” means, with respect to any Test Period, any of
the following events occurring after the first day of such Test Period and prior
to the applicable date of determination: (i) any Investment by the Company or
any Subsidiary in any Person (including in connection with a Permitted
Acquisition) other than a Person that was a wholly-owned Subsidiary on the first
day of such period involving consideration paid by the Company or any Subsidiary
in excess of $10,000,000, (ii) any Asset Sale or Casualty Event, (iii) any
incurrence or repayment of Indebtedness (in each case, other than Revolving
Loans, Swingline Loans and borrowings and repayments of Indebtedness in the
ordinary course of business under revolving credit facilities except to the
extent there is a reduction in the related Revolving Commitments or other
revolving credit commitment) and (iv) any Restricted Payment involving
consideration paid by the Company or any Subsidiary in excess of $10,000,000;
provided that, for purposes of the definition of “Pro Forma Basis”, the
Transaction shall be deemed to have been consummated on July 1, 2007.
          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary thereof in connection with the Permitted Receivables Facility which
are reasonably customary in an accounts receivable financing transaction.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

-38-



--------------------------------------------------------------------------------



 



          “Sterling” and “£” mean the lawful currency of the United Kingdom.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity of which securities or other ownership interests representing more
than 50% of the ordinary voting power for the election of directors or other
governing body are at the time beneficially owned, directly or indirectly, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Company; provided that no
Permitted Joint Venture shall be a “Subsidiary” of the Company or any Subsidiary
for any purpose under this Agreement.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, National Association, in
its capacity as lender of Swingline Loans hereunder, or any successor swingline
lender hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Swingline Loan Sublimit” means $50,000,000.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
          “Term Lender” means a U.S. Term A Lender, U.S. Term B Lender, Euro
Term Lender or a Lender holding Incremental Term Loans of any series.
          “Term Loan A Maturity Date” means October 2, 2013.

-39-



--------------------------------------------------------------------------------



 



          “Term Loan B Maturity Date” means October 2, 2014.
          “Term Loan Commitment” means the U.S. Tranche A Term Loan Commitments,
the U.S. Tranche B Term Loan Commitments and the Euro Term Loan Commitments of
all the Lenders.
          “Term Loans” means the U.S. Tranche A Term Loans, the U.S. Tranche B
Term Loans, the Incremental Term Loans of each series and the Euro Term Loans,
collectively.
          “Test Period” means the period of four fiscal quarters of the Company
ending on a specified date.
          “Transaction” means, collectively, (a) the Acquisition, (b) the
funding of the Term Loans on the Effective Date, (c) the repayment and
termination or discharge of all Indebtedness outstanding under the Existing
Credit Agreement and the Existing Notes Indenture, (d) the consummation of any
other transactions in connection with the foregoing and (e) the payment of fees
and expenses incurred in connection with any of the foregoing.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Uniform Commercial Code” means the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York.
          “U.S. Guarantee and Security Agreement” means, collectively, the U.S.
Guarantee and Security Agreement executed by the U.S. Loan Parties,
substantially in the form of Exhibit F, together with each other security
agreement supplement executed and delivered pursuant to Section 5.09.
          “U.S. Guarantor” means (a) each Subsidiary that is party to the U.S.
Guarantee and Security Agreement on the Effective Date and (b) each Domestic
Subsidiary that becomes a party to the U.S. Guarantee and Security Agreement
after the Effective Date pursuant to Section 5.09 or otherwise.
          “U.S. Loan Parties” means the Company and the U.S. Guarantors.
          “U.S. Perfection Certificate” means a certificate in the form of Annex
2 to the U.S. Guarantee and Security Agreement or any other form approved by the
Administrative Agent.
          “U.S. Perfection Certificate Supplement” means a supplement to the
U.S. Perfection Certificate containing any information not included in the U.S.
Perfection Certificate deliv-

-40-



--------------------------------------------------------------------------------



 



ered to the Administrative Agent on the Effective Date (or in any previously
delivered U.S. Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (4), (5), (6), (8), (9), (10) and (11) of the
U.S. Perfection Certificate.
          “U.S. Tranche A Term Loan” has the meaning assigned to such term in
Section 2.01(a).
          “U.S. Tranche A Term Loan Commitment” means with respect to each
Lender, the commitment, if any, of such Lender to make a U.S. Tranche A Term
Loan pursuant to Section 2.01(a), as such commitment may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s U.S. Tranche A Term Loan Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed a U.S., Tranche A Term Loan Commitment, as applicable. The initial
aggregate amount of the Lenders’ U.S. Tranche A Term Loan Commitments is
$500,000,000.
          “U.S. Tranche B Term Loan” has the meaning assigned to such term in
Section 2.01(b).
          “U.S. Tranche B Term Loan Commitment” means, with respect to each
Lender, the commitment, if any, of such Lender to make a U.S. Tranche B Term
Loan pursuant to Section 2.01(a), as such commitment may be (a) reduced from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s U.S. Tranche B Term Loan Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed a U.S. Tranche B Term Loan Commitment, as applicable. The initial
aggregate amount of the Lenders’ U.S. Tranche B Term Loan Commitments is
$2,000,000,000.
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding aggregate principal amount of such Indebtedness into (b) the sum of
the total of the products obtained by multiplying (i) the amount of each then
remaining scheduled installment, sinking fund, serial maturity or other required
payment of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “wholly owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.

-41-



--------------------------------------------------------------------------------



 



          “Yen” and “¥” mean the lawful money of Japan.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally.
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          (b) Luxembourg terms. In this Agreement, a reference to:
     (i) a “liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer”
includes any:
     (A) juge-commissaire and/or insolvency receiver (curateur) appointed under
the Luxembourg Commercial Code;
     (B) liquidateur appointed under Articles 141 to 151 of the Luxembourg Act
dated 10 August 1915;
     (C) juge-commissaire and/or liquidateur appointed under Article 203 of the
Luxembourg Act dated 10 August 1915 on commercial companies;
     (D) commissaire appointed under the Grand-Ducal Decree dated 24 May 1935 or
under Articles 593 to 614 of the Luxembourg Commercial Code; and

-42-



--------------------------------------------------------------------------------



 



     (E) juge délégué appointed under the Luxembourg Act dated 14 April 1886;
     (ii) a “winding-up, administration or dissolution” includes, without
limitation, bankruptcy (faillite), liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement) and controlled management (gestion contrôlée); and
     (iii) a person being “unable to pay its debts” includes that person being
in a state of cessation of payments (cessation de paiements).
          SECTION 1.04. Accounting Terms; GAAP.
          (a) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
          (b) Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement with respect to any Test
Period, the Consolidated Leverage Ratio, Consolidated Interest Coverage Ratio
and Consolidated Senior Leverage Ratio shall be calculated with respect to such
period on a Pro Forma Basis.
          SECTION 1.05. Payments on Business Days. When the payment of any
Obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.
          SECTION 1.06. Pro Forma Compliance. Where any provision of this
Agreement requires, as a condition to the permissibility of an action to be
taken by the Company or any of its Subsidiaries at any time prior to June 30,
2008, compliance on a Pro Forma Basis with Section 6.09, such provision shall
mean that on a Pro Forma Basis, and after giving effect to such action, the
Consolidated Interest Coverage Ratio shall be no less than the minimum level
specified for the Test Period ending June 30, 2008 in Section 6.09 and the
Consolidated Senior Leverage Ratio shall be no greater than the maximum level
specified for June 30, 2008 in Section 6.09.

-43-



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
          SECTION 2.01. Commitments.
          (a) Subject to the terms and conditions set forth herein, each Lender
having a U.S. Tranche A Term Loan Commitment severally agrees to make a loan (a
“U.S. Tranche A Term Loan”) on the Effective Date to the Company in Dollars by
making immediately available funds to the Administrative Agent’s account not
later than the time specified by the Administrative Agent, which U.S. Tranche A
Term Loan shall not exceed for any such Lender the U.S. Tranche A Term Loan
Commitment of such Lender. Amounts repaid in respect of U.S. Tranche A Term
Loans may not be reborrowed.
          (b) Subject to the terms and conditions set forth herein, each Lender
having a U.S. Tranche B Term Loan Commitment severally agrees to make a loan (a
“U.S. Tranche B Term Loan”) on the Effective Date to the Company in Dollars by
making immediately available funds to the Administrative Agent’s account not
later than the time specified by the Administrative Agent, which U.S. Tranche B
Term Loans shall not exceed for any such Lender the U.S. Tranche B Term Loan
Commitment of such Lender. Amounts repaid in respect of U.S. Tranche B Term
Loans may not be reborrowed.
          (c) Subject to the terms and conditions set forth herein, each Lender
having a Euro Term Loan Commitment severally agrees to make a loan (a “Euro Term
Loan”) on the Effective Date to the Euro Borrower in Euro by making immediately
available funds to the Administrative Agent’s account not later than the time
specified by the Administrative Agent, which Euro Term Loans shall not exceed
for any such Lender the Euro Term Loan Commitment of such Lender. Amounts repaid
in respect of Euro Term Loans may not be reborrowed.
          (d) Subject to the terms and conditions set forth herein, each
Revolving Lender agrees to make Revolving Loans to any Borrower in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) the Dollar Amount of such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) subject to Section 2.04, the Dollar Amount of the total Revolving Credit
Exposures exceeding the sum of the total Revolving Commitments or (iii) the
Dollar Amount of the total Revolving Credit Exposures denominated in Foreign
Currencies exceeding the Foreign Currency Sublimit. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings.
          (a) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender

-44-



--------------------------------------------------------------------------------



 



shall be responsible for any other Lender’s failure to make Loans as required.
Any Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
relevant Borrower may request in accordance herewith; provided that all
Borrowings (other than the Borrowing consisting of Euro Term Loans) made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurocurrency Borrowings in accordance with Section 2.08. The Borrowing
consisting of Euro Term Loans made on the Effective Date shall be made as a
Eurocurrency Borrowing with an Interest Period of one month. Each ABR Loan shall
only be made in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or the Approximate Equivalent Amount of such
amount if such Borrowing is denominated in a Foreign Currency) and not less than
$5,000,000 (or the Approximate Equivalent Amount of such amount if such
Borrowing is denominated in a Foreign Currency). At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twenty (20) Eurocurrency Borrowings
outstanding.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested (i) with respect to a Revolving Borrowing would
end after the Revolving Credit Maturity Date, (ii) with respect to a U.S.
Tranche A Term Loan Borrowing would end after the Term Loan A Maturity Date or
(iii) with respect to a U.S. Tranche B Term Loan or Euro Term Loan would end
after the Term Loan B Maturity Date.
     SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request in accordance
with the procedures for Revolving Borrowings set forth on Schedule 1.01B. Each
Borrowing Request following the Effective Date shall be irrevocable and, in the
case of a telephonic Borrowing Request, shall be confirmed promptly by hand
delivery or telecopy or transmission by electronic communication in accordance
with Section 9.01(b) to the Administrative Agent of a written Borrowing Request
in a form attached hereto as Exhibit G-1 and signed by the applicable Borrower,
or the Company on

-45-



--------------------------------------------------------------------------------



 



behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to any Borrower, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of (a) each Eurocurrency Revolving
Borrowing as of the date three (3) Business Days prior to the date of such
Borrowing or, if applicable, the date of conversion/continuation of any
Borrowing as a Eurocurrency Revolving Borrowing, (b) the LC Exposure as of the
date of each request for the issuance, amendment, renewal or extension of any
Letter of Credit and (c) each of (i) the total Revolving Credit Exposures and
(ii) the sum of the total outstanding Revolving Loans denominated in Foreign
Currencies and the Foreign Currency LC Exposure, on and as of the last Business
Day of each calendar quarter and, during the continuation of an Event of
Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Revolving Lenders. Each day upon
or as of which the Administrative Agent determines Dollar Amounts as described
in the preceding clauses (a), (b) and (c) is herein described as a “Computation
Date” with respect to each Credit Event for which a Dollar Amount is determined
on or as of such day.
          SECTION 2.05. Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans in Dollars to the Company from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Loan Sublimit or (ii) the
Dollar Amount of the total Revolving Credit Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make

-46-



--------------------------------------------------------------------------------



 



a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request in accordance with the procedures for
Swingline Loans set forth on Schedule 1.01B. The Administrative Agent will
promptly advise the Swingline Lender of any notice of a request for a Swingline
Loan Borrowing received from the Company. The Swingline Lender shall make each
Swingline Loan available to the Company by means of a credit to the general
deposit account of the Company with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the relevant Issuing Bank) by 3:00
p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Company of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Company for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

-47-



--------------------------------------------------------------------------------



 



          SECTION 2.06. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Company may request the issuance of Letters of Credit denominated in Agreed
Currencies for its own account (provided that any Letter of Credit may be
provided on behalf of any Subsidiary of the Company), in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control; provided, however, if the relevant Issuing Bank is
requested to issue Letters of Credit with respect to a jurisdiction the relevant
Issuing Bank deems, in its reasonable judgment, may at any time subject it to a
New Money Credit Event or a Country Risk Event, the Company shall, at the
request of such Issuing Bank, guaranty and indemnify such Issuing Bank against
any and all liabilities, losses and reasonable out-of-pocket costs resulting
from such New Money Credit Event or Country Risk Event, other than any costs,
liabilities or losses resulting from the bad faith, gross negligence or willful
misconduct of such Issuing Bank, in each case in a form and substance reasonably
satisfactory to such Issuing Bank.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice in the
form attached hereto as Exhibit G-4 requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. The relevant Issuing Bank
shall promptly notify the Administrative Agent of, and the Administrative Agent
shall in turn promptly furnish to the Lenders notice of, any such issuance. If
requested by the relevant Issuing Bank, the Company also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit; provided that such letter of credit
application shall not contain terms inconsistent with the terms of this
Agreement and shall not impose any additional obligations, liabilities or Liens
on any Loan Party during the term of this Agreement. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the Dollar Amount of the LC Exposure shall not exceed
the LC Exposure Sublimit and (ii) subject to Section 2.04, the Dollar Amount of
the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.

-48-



--------------------------------------------------------------------------------



 



          (c) Expiration Date. Each Letter of Credit shall, unless otherwise
agreed by the relevant Issuing Bank, expire at or prior to the close of business
on the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) unless cash collateralized in an
amount equal to 102% of the LC Exposure in respect of such Letters of Credit at
least five (5) Business Days prior to the fifth Business Day prior to the
Revolving Credit Maturity Date, the date that is five (5) Business Days prior to
the Revolving Credit Maturity Date. It being understood that any Letter of
Credit issued with an expiration date beyond the fifth Business Day prior to the
Revolving Credit Maturity Date shall, to the extent of any undrawn amount
remaining thereunder on the Revolving Credit Maturity Date, cease to be a
“Letter of Credit” outstanding under this Agreement for purposes of the
Revolving Lenders’ obligations to participate in Letters of Credit pursuant to
clause (d) below.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
Dollar Amount from time to time available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Revolving Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the relevant Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Company, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 3:00 p.m., Local Time, on the date
that such LC Disbursement is made, if the Company shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 3:00 p.m., Local Time, on (i) the Business Day that the
Company receives such notice, if such notice is received prior to 10:00 a.m.,
Local Time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that unless the
Company elects otherwise, the Company shall be deemed, subject to the conditions
to borrowing set forth herein, to have requested in accordance with

-49-



--------------------------------------------------------------------------------



 



Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or, if such amount is less than $1,000,000, Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Company’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Company
in respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Company, in the same manner as provided in Section 2.07 with respect to
Loans made by such Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the relevant Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement. If the Company’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.
          (f) Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or

-50-



--------------------------------------------------------------------------------



 



delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided that the foregoing shall not be construed to excuse the relevant
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the relevant Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of bad faith, gross negligence or willful misconduct on the part
of the relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the relevant Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The relevant Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the relevant Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement (other than with respect to the timing of
such reimbursement obligation set forth in clause (e) of this Section).
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans (or in the case
such LC Disbursement is denominated in a Foreign Currency, at the Overnight
Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the relevant
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

-51-



--------------------------------------------------------------------------------



 



          (i) Replacement or Addition of Issuing Bank. Any Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent and the successor Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit. A Lender may become an additional Issuing Bank hereunder at any time
by written agreement among the Company, the Administrative Agent and such
Lender. The Administrative Agent shall notify the Revolving Lenders of any such
additional Issuing Bank.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to the Dollar Amount
of the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Company is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Dollar Amount of the
Foreign Currency LC Exposure shall be calculated on the date notice demanding
cash collateralization is delivered to the Company. The Company also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(c). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Company
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the Company’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the relevant Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of

-52-



--------------------------------------------------------------------------------



 



Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Company under the Loan
Documents. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default or pursuant to
Section 2.11(a), such amount plus any accrued interest or realized profits with
respect to such amounts (to the extent not applied as aforesaid) shall be
returned to the Company within three (3) Business Days after all Events of
Default have been cured or waived or such collateral is no longer required
pursuant to 2.11(a), as applicable.
          (k) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Company is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the relevant
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed LC Disbursements made under any Foreign Currency Letter of Credit
and (iii) of each Revolving Lender’s participation in any Foreign Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into its Dollar
Amount on such date (or in the case of any LC Disbursement made after such date,
on the date such LC Disbursement is made). On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the relevant Issuing Bank
or any Revolving Lender in respect of the obligations described in this
paragraph shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder.
          SECTION 2.07. Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (i) in the
case of Loans denominated in Dollars by 2:00 p.m., New York City time (or, in
the case of Loans made on the Effective Date, such earlier time as the
Administrative Agent and the Company may agree), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Term Loans shall be made as provided in Section 2.01(a), (b) and
(c) and (ii) in the case of each Loan denominated in a Foreign Currency, by 2:00
p.m., Local Time (or, in the case of Loans made on the Effective Date, such
earlier time as the Administrative Agent and the applicable Borrower may agree),
in the city of the Administrative Agent’s Eurocurrency Payment Office for such
currency and at such Eurocurrency Payment Office for such currency; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account
designated by the relevant Borrower in the applicable Borrowing Request, in the
case of Loans denominated in Dollars and (y) an account of such Borrower in the
relevant jurisdiction and designated by the applicable Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that (x) ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as

-53-



--------------------------------------------------------------------------------



 



provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank and (y) proceeds of Term Loans shall be made available to
the Borrowers as separately agreed between the Administrative Agent and the
Company.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
          SECTION 2.08. Interest Elections.
          (a) Subject to Section 2.02(b), each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type (in the case of a Borrowing denominated in
Dollars) or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Loans, which may not be converted or
continued.
          (b) To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be confirmed promptly by
hand delivery or telecopy or transmission by electronic communication in
accordance with Section 9.01(b) to the Administrative Agent of a written
Interest Election Request in a form attached hereto as Exhibit G-3 or such other
form approved by the Administrative Agent and signed by the relevant Borrower,
or the Company on its behalf. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the

-54-



--------------------------------------------------------------------------------



 



currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          (e) If the relevant Borrower or the Company fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing borrowed by the Company may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing borrowed by the Company shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Borrowing denominated in a Foreign Currency may only
be continued for an Interest Period of one month.

-55-



--------------------------------------------------------------------------------



 



          SECTION 2.09. Termination and Reduction of Commitments.
          (a) Unless previously terminated, (i) the Term Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) all
other Commitments shall terminate on the Revolving Credit Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 (or, if less, the remaining amount of
such Commitments) and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the total
Revolving Credit Exposures would exceed the total Revolving Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or instruments of
Indebtedness, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.
          SECTION 2.10. Repayment of Loans; Evidence of Debt.
          (a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Revolving Credit
Maturity Date in the currency of such Loan and (ii) in the case of the Company,
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Revolving Credit Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least three (3) Business Days after such Swingline Loan is made; provided
that on each date that a Revolving Loan is made, the Company shall repay all
Swingline Loans then outstanding.
          (b) (i) The Company promises to repay in Dollars the U.S. Tranche A
Term Loans at the dates and in the amounts set forth below:

          Date   Amount
3/31/08
  $ 6,250,000  
6/30/08
  $ 6,250,000  

-56-



--------------------------------------------------------------------------------



 



          Date   Amount
9/30/08
  $ 6,250,000  
12/31/08
  $ 6,250,000  
3/31/09
  $ 12,500,000  
6/30/09
  $ 12,500,000  
9/30/09
  $ 12,500,000  
12/31/09
  $ 12,500,000  
3/31/10
  $ 18,750,000  
6/30/10
  $ 18,750,000  
9/30/10
  $ 18,750,000  
12/31/10
  $ 18,750,000  
3/31/11
  $ 25,000,000  
6/30/11
  $ 25,000,000  
9/30/11
  $ 25,000,000  
12/31/11
  $ 25,000,000  
3/31/12
  $ 31,250,000  
6/30/12
  $ 31,250,000  
9/30/12
  $ 31,250,000  
12/31/12
  $ 31,250,000  
3/31/13
  $ 31,250,000  
6/30/13
  $ 31,250,000  
Term Loan A Maturity Date
  $ 62,500,000  

provided, however, that the Company shall repay the entire unpaid principal
amount of the U.S. Tranche A Term Loans on the Term Loan A Maturity Date.
          (ii) The Company promises to repay in Dollars the U.S. Tranche B Term
Loans at the dates and in the amounts set forth below:

          Date   Amount
3/31/08
  $ 5,000,000  
6/30/08
  $ 5,000,000  
9/30/08
  $ 5,000,000  
12/31/08
  $ 5,000,000  
3/31/09
  $ 5,000,000  
6/30/09
  $ 5,000,000  
9/30/09
  $ 5,000,000  
12/31/09
  $ 5,000,000  
3/31/10
  $ 5,000,000  
6/30/10
  $ 5,000,000  
9/30/10
  $ 5,000,000  
12/31/10
  $ 5,000,000  
3/31/11
  $ 5,000,000  
6/30/11
  $ 5,000,000  

-57-



--------------------------------------------------------------------------------



 



          Date   Amount
9/30/11
  $ 5,000,000  
12/31/11
  $ 5,000,000  
3/31/12
  $ 5,000,000  
6/30/12
  $ 5,000,000  
9/30/12
  $ 5,000,000  
12/31/12
  $ 5,000,000  
3/31/13
  $ 5,000,000  
6/30/13
  $ 5,000,000  
9/30/13
  $ 5,000,000  
12/31/13
  $ 5,000,000  
3/31/14
  $ 5,000,000  
6/30/14
  $ 5,000,000  
Term Loan B Maturity Date
  $ 1,870,000,000  

provided, however, that the Company shall repay the entire unpaid principal
amount of the U.S. Tranche B Term Loans on the Term Loan B Maturity Date.
          (iii) The Euro Borrower promises to repay in euro the Euro Term Loans
at the dates and in the amounts set forth below:

      Date   Amount
3/31/08
  EUR2,826,755.24
6/30/08
  EUR2,826,755.24
9/30/08
  EUR2,826,755.24
12/31/08
  EUR2,826,755.24
3/31/09
  EUR2,826,755.24
6/30/09
  EUR2,826,755.24
9/30/09
  EUR2,826,755.24
12/31/09
  EUR2,826,755.24
3/31/10
  EUR2,826,755.24
6/30/10
  EUR2,826,755.24
9/30/10
  EUR2,826,755.24
12/31/10
  EUR2,826,755.24
3/31/11
  EUR2,826,755.24
6/30/11
  EUR2,826,755.24
9/30/11
  EUR2,826,755.24
12/31/11
  EUR2,826,755.24
3/31/12
  EUR2,826,755.24
6/30/12
  EUR2,826,755.24
9/30/12
  EUR2,826,755.24
12/31/12
  EUR2,826,755.24

-58-



--------------------------------------------------------------------------------



 



      Date   Amount
3/31/13
  EUR2,826,755.24
6/30/13
  EUR2,826,755.24
9/30/13
  EUR2,826,755.24
12/31/13
  EUR2,826,755.24
3/31/14
  EUR2,826,755.24
6/30/14
  EUR2,826,755.24
Term Loan B Maturity Date
  EUR1,057,206,459.09

provided, however, that the Euro Borrower shall repay the entire unpaid
principal amount of the Euro Term Loans on the Term Loan B Maturity Date.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by
promissory notes. In such event, the Borrowers shall prepare, execute and
deliver to such Lender promissory notes payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory notes and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
          SECTION 2.11. Prepayment of Loans.
          (a) Optional Prepayments. (i) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to prior notice in accordance with paragraph (a)(ii)
of this Section.

-59-



--------------------------------------------------------------------------------



 



          (ii) The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of Term
Loans pursuant to this Section 2.11(a) shall be applied to repayments thereof
required pursuant to Section 2.10(b) in the order selected by the Company. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
notice of prepayment. Prepayments pursuant to this Section 2.11(a) shall be
accompanied by accrued interest to the extent required by Section 2.13 and shall
be subject to Section 2.16.
          (iii) If at any time, (A) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the total Revolving Commitments
or (B) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the outstanding Revolving Loans
and LC Exposure, in each case denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit and the Borrowers receive written notice from the
Administrative Agent of such excess, the Borrowers shall promptly give notice to
repay Revolving Borrowings pursuant to Section 2.11(a)(i) or cash collateralize
LC Disbursements in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
eliminate any such excess.
          (b) Mandatory Prepayments. (i) No later than 105 days after the end of
each fiscal year of the Company (commencing with the fiscal year ending
(x) March 31, 2009 or (y) if the Company shall have changed its fiscal year to a
calendar year prior to December 31, 2008, December 31, 2008), the Company shall
apply an amount in accordance with Section 2.11(b)(iv) in an aggregate Dollar
Amount equal to (A) the ECF Percentage of Excess Cash Flow, if positive, for the
fiscal year covered by such financial statements minus (B) the sum of (x) all
voluntary prepayments of Term Loans during such fiscal year and (y) all
voluntary prepayments of Revolving Loans during such fiscal year to the extent
the Revolving Commitments are permanently reduced by the amount of such
payments.

-60-



--------------------------------------------------------------------------------



 



          (ii) (A) If the Company or any Subsidiary receives any Net Cash
Proceeds from any Asset Sale or Casualty Event, the Company shall apply an
amount equal to 100% of such Net Cash Proceeds (in the case of an Asset Sale by
a Foreign Subsidiary in connection with which funds are repatriated to the
United States in order to comply with this Section 2.11(b)(ii), net of
additional taxes payable or reserved against as a result thereof) in accordance
with Section 2.11(b)(iv) on or prior to the date which is ten (10) Business Days
after the date of the realization or receipt of such Net Cash Proceeds; provided
that no such prepayment shall be required pursuant to this Section
2.11(b)(ii)(A) with respect to such Net Cash Proceeds (x) that the Company shall
reinvest in accordance with Section 2.11(b)(ii)(B) provided that this clause
(x) shall not apply to any Asset Sale made in reliance on Section 6.11(m) or
(y) if on a Pro Forma Basis, the Company’s Consolidated Leverage Ratio as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) prior to the date of receipt
of such Net Cash Proceeds is equal to or less than 3.5 to 1.0;
          (B) With respect to any Net Cash Proceeds realized or received with
respect to any Asset Sale or Casualty Event, at the option of the Company the
Company may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the Company’s or a Subsidiary’s business within (x) twelve
(12) months following receipt of such Net Cash Proceeds or (y) if the Company or
a Subsidiary enters into a legally binding commitment to reinvest such Net Cash
Proceeds within twelve (12) months following receipt thereof, within six
(6) months following the last day of such twelve month period; provided that any
such Net Cash Proceeds that are not so reinvested within the applicable time
period set forth above shall be applied as set forth in Section 2.11(b)(ii)(A)
within five (5) Business Days after the end of the applicable time period set
forth above.
          (iii) If the Company or any Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 6.01 (without prejudice to the restrictions therein), the Company shall
apply an amount equal to 100% of such Net Cash Proceeds received by the Company
or any Subsidiary therefrom in accordance with Section 2.11(b)(iv) on or prior
to the date which is three (3) Business Days after the receipt of such Net Cash
Proceeds.
          (iv) The Company shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.11(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment; provided that in the case of the Net Cash Proceeds from an Asset
Sale by a Foreign Subsidiary made in reliance on Section 6.11(m), if the Company
determines that the repatriation of such proceeds into the United States in
order to prepay Term Loans of the U.S. Borrower would result in adverse tax
consequences to the Company or its Restricted Subsidiaries then, in lieu of
applying all or a portion of such Net Cash Proceeds pursuant to Section
2.11(b)(iv), the Company may apply such portion of such Net Cash Proceeds to
prepay Euro Term Loans in accordance with Section 2.11(a) within ten
(10) Business Days following the date of receipt of such Net Cash Proceeds. The
Administrative Agent will promptly notify each Term Lender of the contents of
the Company’s prepayment notice and of such Term Lender’s pro rata share of the
prepayment. Each Term Lender may reject all or a

-61-



--------------------------------------------------------------------------------



 



portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i) through (iii) of this Section 2.11(b) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Company no
later than 5:00 p.m. (New York time) one Business Day after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
Lender’s pro rata share of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be offered to the Term Lenders not so declining such prepayment
on a pro rata basis in accordance with the Dollar Amounts of the Term Loans of
such Lenders (with such non-declining Term Lenders having the right to decline
any prepayment with Declined Proceeds at the time and in the manner specified by
the Administrative Agent). To the extent such non-declining Term Lenders elect
to decline their pro rata share of such Declined Proceeds, any Declined Proceeds
remaining thereafter (the “Retained Declined Proceeds”) shall be retained by the
Company and used for any purpose not otherwise prohibited by this Agreement. The
Administrative Agent may make appropriate adjustments to the accounts of the
Term Lenders to reflect any non pro rata payment of Term Loans of any Class as a
result of this Section 2.11(b)(iv).
          (v) Notwithstanding any other provisions of this Section 2.11(b) to
the contrary, (i) to the extent that any of or all the Net Cash Proceeds of any
Asset Sale pursuant to Section 6.11(j) or (k) by a Foreign Subsidiary giving
rise to a prepayment event pursuant to Section 2.11(b)(ii) (a “Foreign
Disposition”), the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary (a “Foreign Casualty Event”), or Excess Cash Flow attributable to
Foreign Subsidiaries are prohibited or delayed by applicable local Law from
being repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.11(b) but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable Law
will not permit or delays repatriation to the United States (the Company hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable Law to permit such repatriation), and once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
is permitted under the applicable Law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this
Section 2.11(b) to the extent provided herein and (ii) to the extent that the
Company has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition, any Foreign Casualty Event or Excess
Cash Flow would have adverse tax consequences, the Net Cash Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary,
provided that, in the case of this clause (ii), on or before the date 24 months
following the date of receipt of such Net Cash Proceeds or the date on which
Excess Cash Flow so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.11(b), (x) the Company
shall apply an amount equal to such Net Cash Proceeds or Excess Cash Flow to
such reinvestments or

-62-



--------------------------------------------------------------------------------



 



prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Company rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be
applied to the repayment of Indebtedness of a Foreign Subsidiary.
          (vi) Each prepayment of Term Loans pursuant to this Section 2.11(b)
shall be applied, subject to Section 2.11(b)(iv), pro rata to each Class of Term
Loans and shall be further applied to such Class of Term Loans, first in direct
order of maturity to repayments thereof required pursuant to Section 2.10(b) in
the 24-month period following the date such prepayment becomes payable and
second ratably to the remaining repayments of Term Loans of such Class required
pursuant to Section 2.10(b); and each such prepayment of any Class of Term Loans
shall be offered to the Lenders holding such Term Loans on a pro rata basis.
          (vii) Any prepayment of Term Loans pursuant to this Section 2.11(b)
shall be accompanied by accrued interest to the extent required by Section 2.13
and shall be subject to Section 2.16.
          SECTION 2.12. Fees.
          (a) The Company agrees to pay to the Administrative Agent for the
account of each Revolving Lender a facility fee, which shall accrue at the
Applicable Rate on the daily Dollar Amount of the Revolving Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Revolving Commitment terminates, then such facility fee shall continue
to accrue on the daily Dollar Amount of such Lender’s Revolving Credit Exposure
from and including the date on which its Revolving Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure; provided, however, that any facility fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Company so long as such Lender shall be a Defaulting Lender
except to the extent that such facility fee shall otherwise have been due and
payable by the Company prior to such time; and provided further that no facility
fee shall accrue on the Revolving Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued facility fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily Dollar Amount of such

-63-



--------------------------------------------------------------------------------



 



Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to the relevant Issuing Bank a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent (or to the
relevant Issuing Bank, in the case of fees payable to it) for distribution, in
the case of facility fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.
          SECTION 2.13. Interest.
          (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate in effect from time to time
plus the Applicable Rate.
          (b) (i) The Loans comprising each Eurocurrency Borrowing denominated
in an Agreed Currency other than euro shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.
          (ii) The Loans comprising each Eurocurrency Borrowing denominated in
euro shall bear interest at the Adjusted EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at

-64-



--------------------------------------------------------------------------------



 



stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period or a Swingline
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO
Rate or EURIBO Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement, and such determination shall
be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO Rate
or EURIBO Rate, as applicable, for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO Rate or EURIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy or transmission by electronic
communication in accordance with Section 9.01(b) as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing,

-65-



--------------------------------------------------------------------------------



 



such Borrowing shall be made as an ABR Borrowing and (iii) all Euro Term Loans
shall bear interest at a rate determined by the Administrative Agent in good
faith to reflect the Euro Term Lenders cost of maintaining the Euro Term Loans
plus the Applicable Rate.
          SECTION 2.15. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein (excluding
imposition of Taxes resulting from a Change in Law, which shall be governed by
Section 2.17);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), in each case by an amount deemed by such Lender or such
Issuing Bank to be material in the context of its making of, and participation
in, extensions of credit under this Agreement, then, upon the request of such
Lender or such Issuing Bank, the applicable Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) If any Lender or any Issuing Bank determines in good faith that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender or such Issuing Bank, the applicable Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional

-66-



--------------------------------------------------------------------------------



 



amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay, or cause the other
Borrowers to pay, such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11 and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19 or the CAM Exchange, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense (excluding loss of anticipated profit) attributable to such event.
Such loss, cost or expense to any Lender may be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or Adjusted EURIBO Rate (as
applicable) that would have been applicable to such Loan (and excluding any
Applicable Rate), for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

-67-



--------------------------------------------------------------------------------



 



          SECTION 2.17. Taxes.
          (a) Any and all payments by or on account of any obligation of each
Loan Party hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if any Loan Party or the
Administrative Agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by such Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower or the Administrative Agent shall make such deductions and
(iii) such Borrower or the Administrative Agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The relevant Borrower shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower (including, for the avoidance of doubt, any payment by any Loan Party
on behalf of such Borrower) hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section), and any other Other Taxes, and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or an Issuing Bank, or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is legally entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          Without limiting the generality of the foregoing, with respect to any
Loan made by a Borrower that is organized in the United States of America or the
Euro Borrower, any For-

-68-



--------------------------------------------------------------------------------



 



eign Lender shall, to the extent it may lawfully do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit J, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business and (y) duly completed copies of Internal Revenue Service
Form W-8BEN (or any successor forms), or
     (iv) any other form prescribed by applicable requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of Law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.
          To the extent it is legally entitled to do so: any Foreign Lender that
does not act or ceases to act for its own account with respect to any portion of
any sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation) shall deliver to the
Administrative Agent and the Borrower (in such number of original copies as
shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable (and from time to time thereafter, if reasonably requested by the
Borrower or Administrative Agent) duly completed copies of Internal Revenue
Service Form W-8IMY (or any successor forms), together with information, if any,
such Foreign Lender is required to transmit with such form, and any other
certificate or statement of exemption required under the Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender and to establish that such remaining portion may be received without
deduction for, or at a reduced rate of, U.S. federal withholding tax.
          Each Foreign Lender shall, from time to time after the initial
delivery by such Foreign Lender of the forms described above, whenever a lapse
in time or change in such For-

-69-



--------------------------------------------------------------------------------



 



eign Lender’s circumstances renders such forms, certificates or other evidence
so delivered obsolete or inaccurate, promptly (1) deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Foreign Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
such Foreign Lender’s status or that such Foreign Lender is entitled to an
exemption from or reduction in U.S. federal withholding tax or (2) notify
Administrative Agent and the Company of its inability to deliver any such forms,
certificates or other evidence.
          (f) If the Administrative Agent, an Issuing Bank or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which a Borrower has paid additional amounts pursuant to this
Section 2.17, it shall promptly pay over such refund to such Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Issuing Bank or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such Borrower, upon the request of the Administrative
Agent, such Issuing Bank or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent, such Issuing Bank or such Lender is required
to repay such refund to such Governmental Authority. The Administrative Agent,
such Issuing Bank or such Lender shall, at the Company’s request, provide the
Company with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that the Administrative Agent, such Issuing Bank or such
Lender may delete any information therein that the Administrative Agent, such
Issuing Bank or such Lender deems confidential). This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.
          (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments by the Company denominated in
Dollars, 2:00 p.m., New York City time and (ii) in the case of payments by the
Euro Borrower or payments denominated in a Foreign Currency, 2:00 p.m., Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency, in each case on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to Dollars, in Dollars) and (ii) to the Administrative Agent at its
offices at 270 Park Avenue, New York, New York 10017 or, in the case of a Credit
Event denominated in a Foreign

-70-



--------------------------------------------------------------------------------



 



Currency, the Administrative Agent’s Eurocurrency Payment Office for such
currency, except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph

-71-



--------------------------------------------------------------------------------



 



shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
          (d) Unless the Administrative Agent shall have received notice from
the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the relevant Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Company a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.
          (b) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, or any Lender is unable to fund
its portion of any Loan as a result of any applicable law

-72-



--------------------------------------------------------------------------------



 



or regulation prohibiting, or any order, judgment or decree of any Governmental
Authority enjoining, prohibiting or restraining, any Lender from making any Loan
requested by such Borrower or any Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased by such
Borrower, or if any Lender fails to grant a consent in connection with any
proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 9.02 for which the consent of each Lender
or each affected Lender is required but the consent of the Required Lenders is
obtained, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, to the
extent required by Section 9.04, and (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts).
          SECTION 2.20. Expansion Option.
          (a) The Company may from time to time elect to increase the Revolving
Commitments (“Increased Commitments”) or enter into one or more tranches of term
loans or increase the amount of the U.S. Tranche B Term Loans or Euro Term Loans
(each, an “Incremental Term Loan”), in each case in an aggregate principal
Dollar Amount of not less than $25,000,000 (provided that such amount may be
less than the Equivalent Amount of $25,000,000 if such amount represents all
remaining availability under the limit set forth in this sentence) so long as,
after giving effect thereto, the aggregate amount of all such Increased
Commitments and all such Incremental Term Loans does not exceed the Equivalent
Amount of $500,000,000. The Company may arrange for any such increase or tranche
to be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loan, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitment, or to
participate in such Incremental Term Loan, or extend Revolving Commitments, as
the case may be; provided that (i) each Augmenting Lender shall be subject to
the approval of the Company and the Administrative Agent (not to be unreasonably
withheld) and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto (or otherwise reasonably acceptable to the Administrative Agent), and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto (or otherwise
reasonably acceptable to the Administrative Agent). Without the consent of any
Lenders other than the relevant Increasing Lenders or Augmenting Lenders, this
Agreement and the other Loan Documents may be amended as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section 2.20. Increases

-73-



--------------------------------------------------------------------------------



 



and new Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loan shall become
effective under this paragraph unless (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loan, the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company, and (ii) the Company and its Subsidiaries shall be in
compliance, calculated on a Pro Forma Basis, with the covenants contained in
Section 6.09 as of the last day of the most recent fiscal quarter of the Company
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b). On the effective date of any increase in the Revolving Commitments or
any Incremental Term Loans being made (assuming that any Increased Commitments
were fully drawn), (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Loans, and (ii) except in
the case of any Incremental Term Loans, if, on the date of such increase, there
are any Revolving Loans outstanding, such Revolving Loans shall on or prior to
the effectiveness of such Increased Commitments be prepaid to the extent
necessary from the proceeds of additional Revolving Loans made hereunder by the
Increasing Lenders and Augmenting Lenders, so that, after giving effect to such
prepayments and any borrowings on such date of all or any portion of such
Increased Commitments, the principal balance of all outstanding Revolving Loans
owing to each Lender with a Revolving Commitment is equal to such Lender’s pro
rata share (after giving effect to any nonratable Increased Commitment pursuant
to this Section 2.20) of all then outstanding Revolving Loans. The
Administrative Agent and the Lenders hereby agree that the borrowing notice,
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. The deemed payments
made pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment and of
security with the Revolving Loans, the U.S. Tranche A Term Loans and the U.S.
Tranche B Term Loans or, in the case of Incremental Term Loans that are Euro
Term Loans, the Euro Term Loans, as applicable, (b) shall not mature earlier
than the Term Loan B Maturity Date (but may have amortization prior to such
date, provided that the Weighted Average Life to Maturity of the Incremental
Term Loans shall not be shorter than the Weighted Average Life to Maturity of
the U.S. Tranche B Term Loans) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
U.S. Tranche B Term Loans, provided that (i) the terms and conditions applicable
to any tranche of Incremental Term Loans may be different from those applicable
to the U.S. Tranche B Term Loans, to the extent, except as specifically
contemplated hereby, reasonably satisfactory to

-74-



--------------------------------------------------------------------------------



 



the Administrative Agent, and (ii) the Incremental Term Loans may be priced
differently than the Term Loans.
          (b) This Section 2.20 shall supersede any provisions in Section 9.02
to the contrary.
          SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of
all conditions referred to in Article II and Article IV with respect to any
Revolving Borrowing to be effected in any Foreign Currency, if (i) there shall
occur on or prior to the date of such Borrowing any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, the relevant Issuing Bank (if such Credit Event is a
Letter of Credit) or the Required Revolving Lenders make it impracticable for
the applicable Eurocurrency Borrowings or Letters of Credit comprising such
Credit Event to be denominated in the Agreed Currency specified by the
applicable Borrower or (ii) an Equivalent Amount of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
such Borrower, the Lenders and, if such Credit Event is a Letter of Credit, the
relevant Issuing Bank, and such Credit Events shall not be denominated in such
Agreed Currency but shall, except as otherwise set forth in Section 2.07, be
made on the date of such Credit Event in Dollars, (a) if such Credit Event is a
Borrowing, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Request or
Interest Election Request, as the case may be, unless such Borrower notifies the
Administrative Agent at least one (1) Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would, in the reasonable opinion of the Administrative Agent and the
Required Revolving Lenders, be practicable and in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Borrowing Request or Interest Election Request, as the case may be or
(b) if such Credit Event is a Letter of Credit, in a face amount equal to the
Dollar Amount of the face amount specified in the related request or application
for such Letter of Credit, unless such Borrower notifies the Administrative
Agent at least one (1) Business Day before such date that (i) it elects not to
request the issuance of such Letter of Credit on such date or (ii) it elects to
have such Letter of Credit issued on such date in a different Agreed Currency,
as the case may be, in which the denomination of such Letter of Credit would in
the reasonable opinion of the relevant Issuing Bank, the Administrative Agent
and the Required Revolving Lenders be practicable and in face amount equal to
the Dollar Amount of the face amount specified in the related request or
application for such Letter of Credit, as the case may be.
          SECTION 2.22. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than

-75-



--------------------------------------------------------------------------------



 



the specified currency, be discharged only to the extent that on the Business
Day following receipt by such Lender or the Administrative Agent (as the case
may be) of any sum adjudged to be so due in such other currency such Lender or
the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
ARTICLE III
Representations and Warranties
          Each Borrower represents and warrants to the Lenders as of the
Effective Date and (except as to representations and warranties made as of a
date certain) as of the date such representations and warranties are deemed to
be made under Section 4.02 of this Agreement, that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company
and its Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary on the Effective Date, if such Subsidiary is a
Specified Domestic Subsidiary or a Specified Foreign Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. All of the
outstanding shares of capital stock and other equity interests, to the extent
owned by the Company or any Subsidiary, of each Subsidiary are validly issued
and outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Company or another
Subsidiary are owned, beneficially and of record, by the Company or any
Subsidiary on the Effective Date free and clear of all Liens, other than Liens
permitted under Section 6.02. As of the Effective Date, there are no outstanding
commitments or other obligations of the Company or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any

-76-



--------------------------------------------------------------------------------



 



shares of any class of capital stock or other equity interests of any
Subsidiary, except as disclosed on Schedule 3.01.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder action. The Loan Documents have
been duly executed and delivered by the Loan Parties party thereto and
constitute a legal, valid and binding obligation of the Loan Parties party
thereto, enforceable against such Loan Parties in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (A) filings
necessary to perfect or maintain the perfection of the Liens on the Collateral
granted by the Loan Parties in favor of the Administrative Agent, (B) the
approvals, consents, registrations, actions and filings which have been duly
obtained, taken, given or made and are in full force and effect and (C) those
approvals, consents, registrations or other actions or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect, (b) will not violate (i) any applicable law or regulation or
order of any Governmental Authority or (ii) the charter, by-laws or other
organizational documents of any Loan Party, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any material asset of any Loan Party (other than
pursuant to the Loan Documents and Liens permitted by Section 6.02); except with
respect to any violation or default referred to in clause (b)(i) or (c) above,
to the extent that such violation or default could not reasonably be expected to
have a Material Adverse Effect.
          SECTION 3.04. Financial Statements; Financial Condition; No Material
Adverse Change.
          (a) The Company has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of earnings, stockholders equity and
cash flows of the Company (x) as of March 31, 2007 and March 31, 2006 and for
each of the three fiscal years ended March 31, 2007 reported on by Deloitte &
Touche LLP, independent public accountants, and (y) as of, and for the fiscal
quarters and six months ended, June 30, 2007 and June 30, 2006, certified by its
chief financial officer which financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company as of such dates and for such periods in
accordance with GAAP.
          (b) The Company has heretofore furnished to the Lenders the combined
balance sheets, statements of income and statements of cash flows of the Merck
Generics Group as of December 31, 2006 and December 31, 2005 and for the three
fiscal years ended December 31, 2006 reported on by KPMG Deutsche
Treuhand-Gesellschaft, independent public accountants, and the combined balance
sheets, statements of income and statements of cash

-77-



--------------------------------------------------------------------------------



 



flows of the Merck Generics Group as of, and for the six months ended, June 30,
2007 and June 30, 2006 which financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Merck Generics Group as of such dates and for such periods in
accordance with International Financial Reporting Standards as adopted by the
European Union.
          (c) Since March 31, 2007, there has been no material adverse change in
the business, assets, properties or financial condition of the Company and its
Subsidiaries, taken as a whole.
          SECTION 3.05. Properties.
          (a) Each Loan Party has title to, or valid leasehold interests in, all
its material real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and except where the failure to have such title or interest could not
reasonably be expected to have a Material Adverse Effect. There are no Liens on
any of the real or personal properties of the Company or any Subsidiary except
for Liens permitted by Section 6.02. No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards within the
meaning of the National Flood Insurance Act of 1968 unless flood insurance
available under such Act has been obtained in accordance with Section 5.05.
          (b) Each of the Company and its Subsidiaries owns, or is licensed or
possesses the right to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to the operation of the business of the
Company and its Subsidiaries, taken as a whole, and, to the knowledge of any
Borrower, the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters.
          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against or affecting the Company or any of its Subsidiaries
as to which there is a reasonable possibility of an adverse determination and
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect (other than the Disclosed Matters). There are no
labor controversies pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any of
its Subsidiaries (i) has failed to comply with any applicable Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any

-78-



--------------------------------------------------------------------------------



 



Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all agreements
and other instruments (excluding agreements governing Indebtedness) binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.08. Investment Company Status. Neither the Company nor any
of its Subsidiaries is required to register as an “investment company” as
defined in the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has
timely filed or caused to be filed all material Tax returns and material reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books reserves to the extent required by GAAP
or (b) to the extent that the failure to do so could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
          SECTION 3.10. Solvency. On the Effective Date after giving effect to
the Transactions, the Company and its Subsidiaries, on a consolidated basis, are
Solvent.
          SECTION 3.11. Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes or other labor disputes against the Company or any Subsidiary pending
or, to the knowledge of the Company, threatened; (b) hours worked by and payment
made to employees of the Company and its Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from the Company and its Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party. The consummation of the
Transaction will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound, except as could not reasonably
be expected to have a Material Adverse Effect.
          SECTION 3.12. Disclosure. Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other written
information (excluding any financial projections or pro forma financial
information) furnished by or on behalf of the Company to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), when taken as a whole and when taken together with the Company’s SEC
filings at such time, contains as of the date of such statement, information,
document or certificate was so furnished any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
projections and pro forma financial information contained in the materials
referenced

-79-



--------------------------------------------------------------------------------



 



above have been prepared in good faith based upon assumptions believed by
management of the Company to be reasonable at the time made, it being recognized
by the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.
          SECTION 3.13. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
          SECTION 3.14. Security Interests. The provisions of each Collateral
Document are effective to create legal and valid Liens on all the Collateral in
respect of which and to the extent such Collateral Document purports to create
Liens in favor of the Administrative Agent, for the benefit of the Secured
Parties or the Foreign Secured Parties, as applicable; and upon the proper
filing of UCC financing statements, the proper filing of Mortgages with respect
to Material Real Properties and the taking of all other actions to be taken
pursuant to the terms of the Collateral Documents, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties to the
extent required by the Collateral Documents.
ARTICLE IV
Conditions
          SECTION 4.01. Initial Credit Events. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder on the
Effective Date shall be subject to each of the following conditions being
satisfied (or waived in accordance with Section 9.02) on or prior to the
Effective Date:
     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01(b) of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent (or its counsel) shall have received from the
Company and each initial U.S. Guarantor either (A) a counterpart of the U.S.
Guarantee and Security Agreement signed on behalf of such U.S. Loan Party or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission in accordance with
Section 9.01(b) of a signed signature page of the U.S. Guarantee and Security
Agreement) that such party has signed a counterpart of the U.S. Guarantee and
Security Agreement, together with, except as set forth on Schedule 1.01B:
     (i) a duly completed U.S. Perfection Certificate signed by the Company;

-80-



--------------------------------------------------------------------------------



 



     (ii) Uniform Commercial Code financing statements naming each U.S. Loan
Party as debtor and the Administrative Agent as secured party in appropriate
form for filing in the jurisdiction of incorporation or formation of each such
U.S. Loan Party;
     (iii) certificates representing all certificated Equity Interests owned
directly by any U.S. Loan Party to the extent pledged (and required to be
delivered) under the U.S. Guarantee and Security Agreement together with stock
powers executed in blank;
     (iv) all notes, chattel paper and instruments owned by any U.S. Loan Party
to the extent pledged (and required to be delivered) pursuant to the U.S.
Guarantee and Security Agreement duly endorsed in blank or with appropriate
instruments of transfer;
     (v) short form security agreements in appropriate form for filing with the
United States Patent & Trademark Office and the United States Copyright Office,
as appropriate, with respect to the intellectual property of the U.S. Loan
Parties registered with such offices and listed in the U.S. Perfection
Certificate and constituting Collateral.
     (c) The Administrative Agent (or its counsel) shall have received from the
Euro Borrower a counterpart of the documents listed on Exhibit E under the
heading “Foreign Security Documents” signed on behalf of the Euro Borrower or
(B) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission in accordance with
Section 9.01(b) of a signed signature page of any such document) that such party
has signed a counterpart of such documents, together with all documents required
to be delivered thereunder on or prior to the Effective Date.
     (d) Substantially concurrently with initial borrowings hereunder, the
Acquisition shall have closed in all material respects in accordance with the
terms of the Acquisition Agreement and the Administrative Agent shall have
received a certified copy of the Acquisition Agreement, the material provisions
of which shall not have been waived or amended (other than such waivers or
amendments as are not, taken as a whole, materially adverse to the Lenders)
without consent of the Arrangers, which consent shall not be unreasonably
withheld, conditioned or delayed, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, including certification by a
President, a Vice President or a Financial Officer of the Company that such
documents are in full force and effect as of the Effective Date and that, to the
knowledge of such officer, there has not been such a waiver of any conditions to
the obligations of the Company thereunder to consummate the Acquisition.
     (e) The Administrative Agent shall have received the executed legal
opinions of Cravath, Swaine & Moore LLP, special New York counsel to the Company
substantially in the form of Exhibit B-1 and Kristin Kolesar, Esq. and Paul
Jeges, Esq., corporate

-81-



--------------------------------------------------------------------------------



 



counsels to the Company substantially in the form of Exhibit B-2, and from local
counsel to the Company and the Guarantors in West Virginia and Vermont in form
reasonably satisfactory to the Administrative Agent. The Company hereby requests
such counsel to deliver such opinion.
     (f) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
     (g) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming that the Specified Representations are true
and correct on the Effective Date.
     (h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that substantially concurrently with the making of the
initial Loans hereunder, all Indebtedness for borrowed money of the Company and
its Subsidiaries (other than Indebtedness permitted by Section 6.01) and all
other amounts payable hereunder have been paid in full, all commitments to
extend credit thereunder shall have terminated, and all Liens securing
obligations thereunder shall have been released.
     (i) The Administrative Agent shall have received a certificate attesting to
the Solvency of the Company and its Subsidiaries (taken as a whole) on the
Effective Date after giving effect to the Transactions, from a Financial Officer
of the Company.
     (j) The Administrative Agent shall have received copies of a recent Lien
and judgment search in each jurisdiction reasonably requested by the
Administrative Agent with respect to the Loan Parties.
     (k) The Lenders shall have received on or prior to the Effective Date all
documentation and other information reasonably requested in writing by them at
least five business days prior to the Effective Date in order to allow the
Lenders to comply with the USA PATRIOT Act.
     (l) The Administrative Agent and the Arrangers shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.
          The Administrative Agent shall notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

-82-



--------------------------------------------------------------------------------



 



          SECTION 4.02. Subsequent Credit Events. The obligation of each Lender
to make a Loan on the occasion of any Borrowing (but not a conversion or
continuation of Loans), and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit, in each case, following the Effective Date (but not
the initial Loans made on the Effective Date) is subject to the satisfaction of
the following conditions:
     (a) Subject to the last paragraph of this Section 4.02, the representations
and warranties of the Borrowers set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except where any representation and
warranty is expressly made as of a specific earlier date, such representation
and warranty shall be true in all material respects as of any such earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.02.
          Notwithstanding the foregoing, prior to the 90th day following the
Effective Date, the conditions set forth in this Section 4.02 shall be deemed to
have been satisfied so long as the failure of any such condition to be satisfied
is caused solely by a Specified Target Default.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent (who shall promptly furnish a copy to
each Lender):
     (a) as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of the Company, the audited consolidated balance
sheet of the Company and its Consolidated Subsidiaries and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
finan-

-83-



--------------------------------------------------------------------------------



 



cial statements present fairly in all material respects the financial position
and results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;
     (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, the unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries and related statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial position
and results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or except in the case of subclause (ii) below, (b) above, (i) a certificate
substantially in the form of Exhibit H executed by a Financial Officer of the
Company (x) certifying as to whether, to the knowledge of such Financial Officer
after reasonable inquiry, a Default has occurred and is continuing and, if so,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto; (y) in the case of any such certificate delivered for any
fiscal period ending on or after June 30, 2008, setting forth reasonably
detailed calculations demonstrating compliance with Section 6.09 and (z) setting
forth a reasonably detailed calculation of the Consolidated Leverage Ratio as of
the last day of the period covered by such financial statements; (ii) (x) a U.S.
Perfection Certificate Supplement or a certificate of a Financial Officer of the
Company stating that there has been no change in the information set forth in
the last U.S. Perfection Certificate or U.S. Perfection Certificate Supplement,
as the case may be, most recently delivered to the Administrative Agent, (y) a
description of any assets acquired by any Foreign Loan Party which are not
subject to a security interest in favor of the Administrative Agent and which
have a fair market value in excess of $15,000,000 and (z) a certificate of a
Financial Officer stating that the Company has complied with Section 5.09; and
(iii) to the extent the applicable financial statements include the results of
any Permitted Joint Venture, separate financial statements or consolidating
information for the Company and its Subsidiaries (but excluding any such
Permitted Joint Venture) in form reasonably satisfactory to the Administrative
Agent;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any failure to comply with
Section 6.09 to the extent the Company was required to comply with such Section
during such fiscal year (which certificate may be limited to the extent required
by accounting rules or guidelines or by such accounting firm’s professional
standards and customs of the profession);

-84-



--------------------------------------------------------------------------------



 



     (e) promptly after the same become publicly available, copies of all
annual, quarterly and current reports and proxy statements filed by the Company
or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission; and
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Company on its
website or shall have been posted on Intralinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.
          The Borrowers acknowledge that (a) the Administrative Agent will make
available information to the Lenders by posting such information on IntraLinks
or similar electronic means and (b) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Company, its subsidiaries or its securities)
(each, a “Public Lender”). The Company agrees to identify that portion of the
information to be provided to Public Lenders hereunder as “PUBLIC” and that such
information will not contain material non-public information relating to the
Company or its Subsidiaries (or any of their securities).
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent (for prompt notification to each Lender) prompt (but in
any event within five (5) Business Days) written notice after any Financial
Officer of the Company obtains knowledge of the following:
     (a) the occurrence of any continuing Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect; and
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve,

-85-



--------------------------------------------------------------------------------



 



renew and keep in full force and effect (i) its legal existence, and (ii) the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except, in the case of the preceding clause (ii), to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.03 or 6.11.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its obligations (other than Indebtedness),
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) the Company or such Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP or (b) the failure to make payment could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each of its Material Subsidiaries to, (a) keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. All property and liability insurance as reasonably requested by the
Administrative Agent shall name the Administrative Agent as mortgagee (in the
case of property insurance), if applicable, or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or loss payee (in the
case of property insurance), as applicable. With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent may from time to time reasonably require, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.
          SECTION 5.06. Inspection Rights. The Company will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrowers, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year. The Administrative Agent and the Lenders shall give the Company the
opportunity to participate in any discussions with the Company’s independent
accountants.

-86-



--------------------------------------------------------------------------------



 



          SECTION 5.07. Compliance with Laws; Compliance with Agreements. The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
(other than in respect of Indebtedness) to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of
the Term Loans will be used to finance the Transaction and the proceeds of Loans
and other credit extensions made following the Effective Date only to finance
the working capital needs, and for general corporate purposes (including
refinancing of existing Indebtedness, acquisitions and other investments), of
the Company and its Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
          SECTION 5.09. Further Assurances; Additional Security and Guarantees.
          (a) The Company shall, and shall cause each applicable Subsidiary to,
at the Company’s expense, comply with the requirements of the Collateral
Documents and take all action reasonably requested by the Administrative Agent
to carry out more effectively the purposes of the Collateral Documents
(including, without limitation, any such action reasonably requested by the
Administrative Agent in connection with the delivery by the Company of any U.S.
Perfection Certificate Supplement or information with respect to assets acquired
by Foreign Loan Parties) or to grant a security interest in the assets of each
Foreign Loan Party to substantially the same extent as is the case for the U.S.
Loan Parties under the Mortgages and the U.S. Guarantee and Security Agreement
(subject to clause (d) below).
          (b) Upon the formation or acquisition of any Specified Domestic
Subsidiary or Specified Foreign Subsidiary by the Company or any Subsidiary
(and, in the case of clause (E) below, upon the Acquisition of any Material Real
Property by any Loan Party):
     (i) within thirty (30) days (ninety (90) days in the case of a Specified
Foreign Subsidiary or in the case of clause (E)(ii) below) after such formation
or acquisition or such longer period as may be reasonably acceptable to the
Administrative Agent:
     (A) cause any such U.S. Subsidiary to deliver a U.S. Perfection Certificate
Supplement to the Administrative Agent;
     (B) deliver all certificated Equity Interests of such Subsidiary held by
any Loan Party that are Collateral pursuant to the Collateral Documents to the
Administrative Agent together with appropriately completed stock powers or other
instruments of transfer executed in blank by a duly authorized officer of such
Loan Party and all intercompany notes owing from such Subsidiary to any Loan
Party required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;

-87-



--------------------------------------------------------------------------------



 



     (C) cause each such Specified Domestic Subsidiary to execute a supplement
to the U.S. Guarantee and Security Agreement and take all actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
U.S. Guarantee and Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent;
     (D) cause each such Specified Foreign Subsidiary to execute a supplement to
the Foreign Guarantee and Security Agreement and to take the actions reasonably
requested by the Administrative Agent in order to cause the Lien created by the
Foreign Guarantee and Security Agreement to be enforceable against such
Specified Foreign Subsidiaries and third parties in accordance with all
applicable requirements of Law, including registering such security interest in
such jurisdictions as may be reasonably requested by the Administrative Agent;
     (E) cause any such Specified Domestic Subsidiary or the applicable Loan
Party to deliver to the Administrative Agent to the extent reasonably requested
by the Administrative Agent (i) counterparts of a Mortgage with respect to any
Material Real Property, duly executed and delivered by the record owner of such
property, (ii) a policy or policies of title insurance issued by a nationally
recognized title insurance company insuring the Lien of each such Mortgage as a
valid Lien on the property described therein, together with such endorsements as
the Administrative Agent may reasonably request and in an amount reasonably
satisfactory to the Administrative Agent and (iii) such existing surveys, if
any, UCC-1 fixture filings, existing appraisals, if any, legal opinions, flood
certificates and other documents as the Administrative Agent may reasonably
request with respect to any such Material Real Property; and
     (F) if requested by the Administrative Agent, deliver a customary opinion
of counsel to the Company with respect to the guarantee and security provided by
such Specified Domestic Subsidiary or Specified Foreign Subsidiary.
          (c) The Company shall satisfy the requirements set forth on
Schedule 5.09(c) on or prior to the dates set forth on such schedule (or such
later dates as shall be reasonably acceptable to the Administrative Agent).
          (d) Notwithstanding the foregoing, (i) no Foreign Subsidiary shall be
required to comply with any provision of this Section 5.09 to the extent
complying with such provision (x) could reasonably be expected to result in
adverse tax consequences (as determined in good faith by the Company and
notified to the Administrative Agent), (y) is prohibited or limited by Law
(including financial assistance rules) or (z) would result in a breach of the
fiduciary duties of the directors of such Foreign Subsidiary or could reasonably
be expected to result in personal or criminal liability of any director, in each
case, as determined in good faith by the Company and notified to the
Administrative Agent, and (ii) the Company and its Subsidiaries shall not be
required to comply with the provisions of this Section 5.09 to the extent the
cost of providing any Guarantee or obtaining the Liens, or perfection thereof,
required by this Section are, in the

-88-



--------------------------------------------------------------------------------



 



reasonable determination of the Administrative Agent (in consultation with the
Company), excessive in relation to the value to be afforded to the Lenders
thereby.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01. Indebtedness. The Company will not create, incur, assume
or permit to exist, and will not permit any Subsidiary to create, incur, assume
or permit to exist, any Indebtedness, except:
     (a) Indebtedness created under the Loan Documents;
     (b) Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 or that could be incurred on the date hereof pursuant to
commitments set forth in Schedule 6.01 and Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (b);
     (c) Indebtedness of (i) any U.S. Loan Party to any other U.S. Loan Party,
(ii) any Foreign Loan Party to any Loan Party, (iii) any Subsidiary that is not
a Loan Party to the Company or any other Subsidiary, (iv) any Foreign Loan Party
to any Subsidiary that is not a Loan Party and (v) any U.S. Loan Party to
(x) any Foreign Loan Party or (y) any Subsidiary that is not a Loan Party;
provided all such Indebtedness permitted under this subclause (iv) or (v) shall
be subordinated to the Obligations of the issuer of such Indebtedness;
     (d) Guarantees of Indebtedness of the Company or any other Subsidiary, all
to the extent permitted by Section 6.05;
     (e) Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $75,000,000 at any
time outstanding;

-89-



--------------------------------------------------------------------------------



 



     (f) Indebtedness in respect of letters of credit (including trade letters
of credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
     (g) Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not
exceed an aggregate amount of $300,000,000 at any time outstanding;
     (h) Indebtedness of Foreign Subsidiaries and Subsidiaries which are not
Guarantors, provided that Indebtedness shall be permitted to be incurred
pursuant to this clause (h) only if at the time such Indebtedness is incurred
(i) the aggregate principal amount of Indebtedness outstanding pursuant to this
clause (h) at such time (including such Indebtedness) would not exceed the
greater of (x) $200,000,000 and (y) the Equivalent Percentage of Consolidated
Total Assets (as of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b)) or (ii )(A) on a Pro Forma Basis the Consolidated Leverage Ratio as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) would not exceed 4.5 to 1.0
and (B) the aggregate principal amount of Indebtedness outstanding pursuant to
this clause (h) at such time (including such Indebtedness) would not exceed the
greater of (1) $400,000,000 and (2) the Equivalent Percentage of Consolidated
Total Assets (as of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b));
     (i) Indebtedness under Swap Agreements entered into in the ordinary course
of business and not for speculative purposes;
     (j) Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;
     (k) Indebtedness in respect of judgments, decrees, attachments or awards
that do not constitute an Event of Default under clause (k) of Article VII;
     (l) Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with the
Transaction or other acquisitions and asset sales not prohibited by Section 6.05
or 6.11;

-90-



--------------------------------------------------------------------------------



 



     (m) (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, the Consolidated
Leverage Ratio as of the last day of the most recent fiscal year or fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) would not exceed 6.0 to 1.0 and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(m);
     (n) Indebtedness in an aggregate amount not to exceed the foreign currency
equivalent of $75,000,000 in respect of letters of credit denominated in
currencies other than Dollars;
     (o) Indebtedness in the form of (x) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $10,000,000 at any one time outstanding, and (y) reimbursements owed to
officers, directors, consultants and employees;
     (p) Indebtedness consisting of obligations to make payments to current or
former officers, directors and employees, their respective estates, spouses or
former spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of the Company until permitted by Section 6.04;
     (q) Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections and similar arrangements in
each case in connection with deposit accounts;
     (r) Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
     (s) Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
     (t) Foreign Jurisdiction Deposits;
     (u) (x) additional Indebtedness of any of the U.S. Loan Parties so long as
no Event of Default has occurred and is continuing or would arise after giving
effect thereto and on a Pro Forma Basis the Consolidated Leverage Ratio as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) prior to the incurrence
of such Indebtedness would not exceed 6.0 to 1.0 and (y) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(u);
     (v) other Indebtedness of the U.S. Loan Parties; provided that Indebtedness
shall be permitted to be incurred pursuant to this clause (v) only if at the
time such Indebtedness is incurred the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (v) at such time (including
such Indebtedness) would not exceed the

-91-



--------------------------------------------------------------------------------



 



greater of (x) $250,000,000 and (y) the Equivalent Percentage of Consolidated
Total Assets (as of the most recently ended fiscal quarter of the Company for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b));
          (w) Indebtedness in respect of Investments permitted by
Section 6.05(t); and
          (x) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above.
          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, except:
     (a) Permitted Encumbrances;
     (b) Liens pursuant to any Loan Document;
     (c) any Lien on any Property of the Company or any Subsidiary existing on
the Effective Date and set forth in Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien shall
not apply to any other Property of the Company or any Subsidiary other than
(A) improvements and after-acquired Property that is affixed or incorporated
into the Property covered by such Lien or financed by Indebtedness permitted
under Section 6.01, and (B) proceeds and products thereof, and (ii) such Lien
shall secure only those obligations which it secures on the date hereof and any
Permitted Refinancing Indebtedness in respect thereof;
     (d) any Lien existing on any Property prior to the acquisition thereof by
the Company or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other Property of the Company
or any other Subsidiary (other than the proceeds or products thereof and other
than improvements and after-acquired property that is affixed or incorporated
into the Property covered by such Lien) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and Permitted Refinancing
Indebtedness in respect thereof;
     (e) Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Company or any Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby (other than
Permitted Refinancing Indebtedness permitted by clause (e) of Section 6.01) are
incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or replacement or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
se-

-92-



--------------------------------------------------------------------------------



 



curity interests shall not apply to any other Property of the Company or any
Subsidiary except for accessions to such Property, Property financed by such
Indebtedness and the proceeds and products thereof; provided further that
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
     (f) rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including Liens
securing letters of credit, bank guarantees or similar instruments supporting
any of the foregoing);
     (g) Liens on Receivables and Permitted Receivables Facility Assets securing
Indebtedness arising under Permitted Receivables Facilities;
     (h) Liens on assets of a Subsidiary which is not a Loan Party securing
Indebtedness of such Subsidiary pursuant to Section 6.01(h);
     (i) Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.05 or (ii) consisting of
an agreement to Dispose of any Property in a Disposition permitted under
Section 6.11;
     (j) Liens on cash and cash equivalents securing Indebtedness permitted by
Section 6.01(n);
     (k) Liens on Property of Subsidiaries that are not Loan Parties in
connection with Indebtedness permitted by Section 6.01(h) or (n);
     (l) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or any Subsidiary or (ii) secure any
Indebtedness;
     (m) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (n) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
     (o) Liens on property or Equity Interests (i) of any Foreign Subsidiary
that is not a Loan Party and (ii) that do not constitute Collateral, which Liens
secure Indebtedness of such Foreign Subsidiary permitted under Section 6.01;

-93-



--------------------------------------------------------------------------------



 



     (p) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business permitted by this Agreement;
     (q) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;
     (r) rights of setoff relating to purchase orders and other agreements
entered into with customers of the Company or any Subsidiary in the ordinary
course of business;
     (s) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;
     (t) Liens on equipment owned by the Company or any Subsidiary and located
on the premises of any supplier and used in the ordinary course of business and
not securing Indebtedness;
     (u) any restriction or encumbrance with respect to the pledge or transfer
of the Equity Interests of a Permitted Joint Venture;
     (v) Liens not otherwise permitted by this Section 6.02, provided that a
Lien shall be permitted to be incurred pursuant to this clause (v) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (v) would not exceed the greater of (x) $100,000,000 and (y) the
Equivalent Percentage of Consolidated Total Assets (as of the most recently
ended fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(a) or (b)); and
     (w) Liens on any Property of (i) any U.S. Loan Party in favor of any other
U.S. Loan Party, (ii) any Foreign Loan Party in favor of any Loan Party and
(iii) any Subsidiary that is not a Loan Party in favor of the Company or any
other Subsidiary.
          SECTION 6.03. Fundamental Changes. The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing:
     (a) any Subsidiary may be merged or consolidated with or into any Person
and any Subsidiary (other than the Euro Borrower) may be liquidated or dissolved
or change its legal form, in each case in order to consummate any Investment
otherwise permitted by Section 6.05 or Disposition otherwise permitted by
Section 6.11; provided that if the Euro Borrower is a party to any such merger
or consolidation transaction, such Borrower shall be the surviving Person in
such merger or consolidation;

-94-



--------------------------------------------------------------------------------



 



     (b) any Loan Party may merge or consolidate with any other Person in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation; and
     (c) the Company may be consolidated with or merged into any Person;
provided that any Investment in connection therewith is otherwise permitted by
Section 6.05; and provided further that, simultaneously with such transaction,
(x) the Person formed by such consolidation or into which the Company is merged
shall expressly assume all obligations of the Company under the Loan Documents,
(y) the Person formed by such consolidation or into which the Company is merged
shall be a corporation organized under the laws of a State in the United States
and shall take all actions as may be required to preserve the enforceability of
the Loan Documents and validity and perfection of the Liens of the Collateral
Documents and (z) the Company shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement.
          SECTION 6.04. Restricted Payments. The Company will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company or any
Subsidiary may declare and pay dividends or other distributions with respect to
its Equity Interests payable solely in additional shares of its Qualified Equity
Interests or options to purchase Qualified Equity Interests; (b) Subsidiaries
may declare and make Restricted Payments ratably with respect to their Equity
Interests; (c) the Company may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for present or former
officers, directors, consultants or employees of the Company and its
Subsidiaries in an amount not to exceed $20,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year); (d) so long as, on a Pro Forma Basis, the Consolidated Leverage
Ratio as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) would not
exceed 6.0 to 1.0, the Company may pay cash dividends on its common stock in an
amount not to exceed $0.06 per share in any fiscal quarter (as adjusted so that
the aggregate amount payable pursuant to this clause (d) is not increased or
decreased solely as a result of any stock split, stock dividend or similar
reclassification) plus the payment of pro rata dividends on shares subject to
issuance pursuant to outstanding options for each fiscal quarter thereafter;
provided that no Restricted Payments shall permitted under this clause (d) until
the earlier of (x) the date that is the one-year anniversary of the Effective
Date and (y) the date the Interim Loans are refinanced; (e) Restricted Payments
made to consummate the Transaction; (f) to the extent constituting Restricted
Payments, the Company and the Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 6.03 or 6.07 (other
than Section 6.07(a)); (g) repurchases of Equity Interests in the Company or any
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants; (h) the Company may make other Restricted Payments in an aggregate
amount not to exceed the sum of (x) $50,000,000 less the aggregate principal
amount of Specified Indebtedness repurchased or prepaid pursuant to
Section 6.06(a)(iv)(A), plus (y) the Available Amount; provided that the Company
may only make the Restricted Payments permitted under the foregoing clause
(h) so long as (i) no Event of De-

-95-



--------------------------------------------------------------------------------



 



fault has occurred and is continuing or would arise after giving effect thereto
and (ii) on a Pro Forma Basis the Consolidated Leverage Ratio as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) would not exceed 6.0 to 1.0; and
(i) so long as no Event of Default has occurred and is continuing, regularly
scheduled cash dividends on Refinancing Preferred Stock.
          SECTION 6.05. Investments. The Company will not, and will not allow
any of its Subsidiaries to make or hold any Investments, except:
     (a) Investments by the Company or a Subsidiary in cash and Cash
Equivalents;
     (b) loans or advances to officers, directors, consultants and employees of
the Company and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Company, provided that the amount of such loans and advances
shall be contributed to the Company in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $10,000,000;
     (c) Investments by (i) any U.S. Loan Party in any U.S. Loan Party, (ii) any
Foreign Loan Party in any Loan Party, (iii) any Subsidiary that is not a Loan
Party in the Company or any Subsidiary, (iv) any Loan Party in any Foreign
Subsidiary consisting solely of (x) the contribution or other Disposition of
Equity Interests or Indebtedness of any other Foreign Subsidiary held directly
by the Company or such Subsidiary in exchange for Indebtedness, Equity Interests
(or additional share premium or paid in capital in respect of Equity Interests)
or a combination thereof of the Foreign Subsidiary to which such contribution is
made, (y) an exchange of Equity Interests of such Foreign Subsidiary for
Indebtedness of such Foreign Subsidiary or (z) Guarantees of Indebtedness or
other monetary obligations of Foreign Subsidiaries owing to any U.S. Loan Party,
(v) any Loan Party in any Subsidiary or in any Person that becomes a Subsidiary
(or that is merged or consolidated into a Subsidiary) as a result of such
Investment, provided that an Investment shall be permitted to be made pursuant
to this subclause (v) only if at the time such Investment is made the aggregate
amount of Investments outstanding at such time (including such Investment)
pursuant to this subclause (v) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed $500,000,000, and (vi) Investments among the Company and its Subsidiaries
for purposes of funding payments under the Loan Documents in respect of
scheduled interest and amortization payments and prepayments pursuant to
Section 2.11(b) and Investments among the Company and its Subsidiaries in the
ordinary course of business for purposes of funding the working capital and
maintenance capital expenditure requirements and research and development
activities of the Company and its Subsidiaries;
     (d) (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account

-96-



--------------------------------------------------------------------------------



 



debtors and other credits to suppliers in the ordinary course of business or
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
     (e) Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by
Section 6.11(c)(i), (i), (j) or (l) or Restricted Payments permitted by
Section 6.04;
     (f) (i) Investments existing or contemplated on the Effective Date and set
forth on Schedule 6.05(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the date
hereof by the Company or any Subsidiary in the Company or any other Subsidiary
and any modification, renewal or extension thereof; provided that the amount of
the original Investment is not increased except by the terms of such Investment
or as otherwise permitted by this Section 6.05;
     (g) Investments in Swap Agreements permitted under Section 6.01(i);
     (h) Permitted Acquisitions;
     (i) the Transaction;
     (j) Investments in the ordinary course of business consisting of
endorsements for collection or deposit;
     (k) any other Investment, provided that an Investment shall be permitted to
be made pursuant to this clause (k) only if at the time such Investment is made
the aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this clause (k) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed $100,000,000; provided that if at the time of any Investment on a Pro
Forma Basis the Consolidated Total Leverage Ratio as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) would not exceed 6.0 to 1.0, then the amount
available under this clause (k) shall be $250,000,000;
     (l) any Investment; provided that the amount of such Investment (valued at
cost) does not exceed the Available Amount at the time such Investment is made;
     (m) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;
     (n) Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Company;
     (o) Investments held by a Subsidiary acquired after the Effective Date or
of a corporation merged into the Company or merged or consolidated with a
Subsidiary in ac-

-97-



--------------------------------------------------------------------------------



 



cordance with Section 6.03 after the Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
     (p) lease, utility and other similar deposits in the ordinary course of
business;
     (q) any acquisition of the remaining Equity Interests in Matrix
Laboratories Limited or any of the Mchem Group Companies not held by the Company
or any of its Subsidiaries or any acquisition of any Subsidiary of Matrix
Laboratories Limited;
     (r) Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under
Section 6.03(b) or Restricted Payments permitted under Section 6.04;
     (s) customary Investments in connection with Permitted Receivables
Facilities; and
     (t) any Investment in a Permitted Joint Venture; provided that an
Investment shall be permitted to be made pursuant to this clause (t) only if at
the time such Investment is made the aggregate amount of Investments outstanding
at such time (including such Investment) pursuant to this clause (t) (valued at
cost and net of any return representing a return of capital in respect of any
such Investment) would not exceed the greater of (1) $250,000,000 and (2) the
Equivalent Percentage of Consolidated Total Assets (as of the most recently
ended fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01(a) or (b)).
          SECTION 6.06. Prepayments, Etc. of Indebtedness.
          (a) The Company will not, and will not permit any of its Subsidiaries
to, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled interest shall be permitted) any Specified Indebtedness or
make any payment in violation of any subordination terms of any Specified
Indebtedness, except (i) refinancing of Specified Indebtedness with the Net Cash
Proceeds of any Permitted Refinancing Indebtedness in respect thereof, (ii) the
conversion of any Specified Indebtedness to Equity Interests (other than
Disqualified Equity Interests) of the Company, (iii) the prepayment of
Indebtedness of the Company or any Subsidiary to the Company or any Subsidiary
to the extent permitted by the Collateral Documents, (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Specified
Indebtedness in an aggregate amount not to exceed the sum of (A) $50,000,000
minus the amount of Restricted Payments made pursuant to Section 6.04(h)(x) plus
(B) the Available Amount so long as (x) no Event of Default has occurred and is
continuing and (y) after giving effect to such prepayment, on a Pro Forma Basis
the Consolidated Leverage Ratio as of the last day of the most recent fiscal
year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) would not exceed 6.0 to 1.0, (v) so long
as no Event of Default has occurred and is continuing, prepayments, redemptions,
purchases or defeasances of Specified Indebtedness out of Retained Declined
Proceeds and (vi) prepayments,

-98-



--------------------------------------------------------------------------------



 



redemptions, purchases or defeasances of Specified Indebtedness out of the net
cash proceeds of a sale of Qualified Equity Interests (other than a sale to the
Company or a Subsidiary).
          (b) The Company will not, and will not permit any of its Subsidiaries
to, amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Specified Indebtedness in any manner
materially adverse to the Lenders.
          SECTION 6.07. Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the
Company or such Subsidiary (in the good faith determination of the Company) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Company and its Subsidiaries and
any entity that becomes a Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Company or such Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04 or 6.06, (f) employment, incentive, benefit, consulting and
severance arrangements entered into in the ordinary course of business with
officers, directors, consultants and employees of the Company or its
Subsidiaries, (g) the transactions pursuant to the agreements set forth in
Schedule 6.07 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (h) the Transaction and the
payment of fees and expenses related to the Transaction, (i) the issuance of
Qualified Equity Interests of the Company and the granting of registration or
other customary rights in connection therewith, (j) the existence of, and the
performance by the Company or any Subsidiary of its obligations under the terms
of, any limited liability company agreement, limited partnership or other
organizational document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which is set forth on Schedule 6.07, and similar
agreements that it may enter into thereafter, provided that the existence of, or
the performance by the Company or any Subsidiary of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Effective Date shall only be permitted by this Section 6.07(j) to
the extent not more adverse to the interest of the Lenders in any material
respect when taken as a whole (in the good faith determination of the Company)
than any of such documents and agreements as in effect on the Effective Date,
(k) consulting services to Permitted Joint Ventures in the ordinary course of
business and any other transactions between or among the Company, its
Subsidiaries and Permitted Joint Ventures in the ordinary course of business and
(l) transactions with landlords, customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods and services, in each case in the
ordinary course of business and not otherwise prohibited by this Agreement.
          SECTION 6.08. Changes in Fiscal Year. The Company will not change its
fiscal year from the basis in effect on the Effective Date; provided, however,
that the Company may, upon written notice to the Administrative Agent, change
its fiscal year to a calendar year, in

-99-



--------------------------------------------------------------------------------



 



which case the Company and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year. If the Company changes its
fiscal year to end on December 31, any reference herein to a fiscal year ending
“March 31” of a specified year following the date of such change shall be deemed
to refer to the fiscal year ending on December 31 of the preceding calendar
year.

-100-



--------------------------------------------------------------------------------



 



          SECTION 6.09. Financial Covenant. (a) Subject to the proviso set forth
below, the Company will not permit the Consolidated Interest Coverage Ratio as
of the last day of any Test Period ending on a date set forth below to be less
than the ratio set forth below opposite such date:

      Date   Ratio
June 30, 2008
  1.00:1.00
September 30, 2008
  1.00:1.00
December 31, 2008
  1.10:1.00
March 31, 2009
  1.10:1.00
June 30, 2009
  1.10:1.00
September 30, 2009
  1.10:1.00
December 31, 2009
  1.40:1.00
March 31, 2010
  1.40:1.00
June 30, 2010
  1.40:1.00
September 30, 2010
  1.40:1.00
December 31, 2010
  1.75:1.00
March 31, 2011
  1.75:1.00
June 30, 2011
  1.75:1.00
September 30, 2011
  1.75:1.00
December 31, 2011
  2.00:1.00
March 31, 2012
  2.00:1.00
June 30, 2012
  2.00:1.00
September 30, 2012
  2.00:1.00
December 31, 2012
  2.00:1.00
March 31, 2013
  2.00:1.00
June 30, 2013
  2.00:1.00
September 30, 2013
  2.00:1.00
December 31, 2013
  2.00:1.00
March 31, 2014
  2.00:1.00
June 30, 2014
  2.00:1.00

-101-



--------------------------------------------------------------------------------



 



; provided, that the Company shall be required to comply with this covenant for
the Test Period ending June 30, 2008 only if the Company shall have consummated
after the Effective Date one or more offerings of Qualified Equity Interests
resulting in receipt by the Company prior to June 15, 2008 of gross proceeds of
at least $1,000,000,000.
          (b) The Company will not permit the Consolidated Senior Leverage Ratio
at any date set forth below to exceed the ratio set forth opposite such date.

      Date   Ratio
June 30, 2008
  7.00:1.00
September 30, 2008
  6.50:1.00
December 31, 2008
  5.25:1.00
March 31, 2009
  5.25:1.00
June 30, 2009
  5.25:1.00
September 30, 2009
  5.25:1.00
December 31, 2009
  4.00:1.00
March 31, 2010
  4.00:1.00
June 30, 2010
  4.00:1.00
September 30, 2010
  4.00:1.00
December 31, 2010
  3.50:1.00
March 31, 2011
  3.50:1.00
June 30, 2011
  3.50:1.00
September 30, 2011
  3.50:1.00
December 31, 2011
  3.50:1.00
March 31, 2012
  3.50:1.00
June 30, 2012
  3.50:1.00
September 30, 2012
  3.50:1.00
December 31, 2012
  3.50:1.00
March 31, 2013
  3.50:1.00
June 30, 2013
  3.50:1.00
September 30, 2013
  3.50:1.00
December 31, 2013
  3.50:1.00
March 31, 2014
  3.50:1.00

-102-



--------------------------------------------------------------------------------



 



      Date   Ratio
June 30, 2014
  3.50:1.00

          SECTION 6.10. Restrictive Agreements. The Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Subsidiary that is not a U.S.
Guarantor to pay dividends or other distributions with respect to holders of its
Equity Interests; provided that the foregoing shall not apply to
(i) prohibitions, restrictions and conditions imposed by law or by this
Agreement, the Interim Loan Agreement or the indenture governing the Exchange
Notes and any Permitted Refinancing Indebtedness in respect thereof,
(ii) prohibitions, restrictions and conditions existing on the date hereof or
imposed by the Interim Loan Agreement or the indenture governing the Exchange
Notes (or any extension, refinancing or renewal thereof or any amendment or
modification thereto that is not materially more restrictive (in the good faith
determination of the Company) than any such restriction or condition),
(iii) prohibitions, restrictions and conditions arising in connection with any
Disposition permitted by Section 6.11 with respect to the Property subject to
such Disposition, (iv) customary prohibitions, restrictions and conditions
contained in agreements relating to a Permitted Receivables Facility,
(v) agreements or arrangements binding on a Subsidiary at the time such
Subsidiary becomes a Subsidiary of the Company or any permitted extension,
refinancing or renewal of, or any amendment or modification to, any such
agreement or arrangement so long as any such extension, refinancing, renewal,
amendment or modification is not materially more restrictive (in the good faith
determination of the Company) than such agreement or arrangement, (vi)
prohibitions, restrictions and conditions set forth in Indebtedness of a
Subsidiary that is not a Loan Party which is permitted by this Agreement,
(vii) agreements or arrangements that are customary provisions in joint venture
agreements and other similar agreements or arrangements applicable to joint
ventures, (viii) prohibitions, restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
prohibitions, restrictions or conditions apply only to the Subsidiaries
incurring or Guaranteeing such Indebtedness, (ix) customary provisions in
leases, subleases, licenses, sublicenses or permits so long as such
prohibitions, restrictions or conditions relate only to the property subject
thereto, (x) customary provisions in leases restricting the assignment or
subletting thereof, (xi) customary provisions restricting assignment or transfer
of any contract entered into in the ordinary course of business or otherwise
permitted hereunder, (xii) prohibitions, restrictions or conditions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (xiii) prohibitions, restrictions or conditions imposed
by a Lien permitted by Section 6.02 with respect to the transfer of the Property
subject thereto.
          SECTION 6.11. Dispositions. The Company will not, and will not permit
any Subsidiary to, make any Disposition, except:
     (a) Dispositions of obsolete or worn out Property and Dispositions of
property no longer used or useful in the conduct of the business of the Company
and the Subsidiaries, in each case, in the ordinary course of business;

-103-



--------------------------------------------------------------------------------



 



     (b) Dispositions of inventory and immaterial assets in the ordinary course
of business;
     (c) Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement Property;
     (d) Dispositions of Property (i) to the Company or to a Subsidiary;
provided that if the transferor of such Property is (x) a U.S. Loan Party, the
transferee thereof must be a U.S. Loan Party or (y) a Foreign Loan Party, the
transferee thereof must be a Loan Party, (ii) to the extent such transaction
constitutes an Investment permitted under Section 6.05 and (iii) consisting of
Equity Interests of Foreign Subsidiaries to other Foreign Subsidiaries;
     (e) Dispositions permitted by Sections 6.03 and 6.04 and Liens permitted by
Section 6.02 and Dispositions of Receivables and Related Assets in connection
with Permitted Receivables Facilities;
     (f) Dispositions of cash and Cash Equivalents;
     (g) Dispositions of accounts receivable in connection with the collection
or compromise thereof;
     (h) leases, subleases, licenses or sublicenses, in each case in the
ordinary course of business and which do not materially interfere with the
business of the Company and the Subsidiaries;
     (i) transfers of Property to the extent subject to Casualty Events;
     (j) any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate book value of all property Disposed of in
reliance on this clause (j) (including such Disposition) would not exceed
$500,000,000 in the aggregate and (iii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $50,000,000, the Company or
a Subsidiary shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), each of the following shall be deemed to be cash: (A) any
liabilities (as shown on the Company’s or such Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Company or such
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Company and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing and (B) any securities received by the Company or such Subsidiary from
such trans-

-104-



--------------------------------------------------------------------------------



 



feree that are converted by the Company or such Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of the
applicable Disposition;
     (k) Dispositions listed on Schedule 6.11(k); and
     (l) Dispositions of Investments in, and issuances of any Equity Interests
in, joint ventures to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;
     (m) any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate book value of all property Disposed of in
reliance on this clause (j) (including such Disposition) would not exceed
$1,250,000,000 in the aggregate, (iii) with respect to any Disposition pursuant
to this clause (m) for a purchase price in excess of $50,000,000, the Company or
a Subsidiary shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents; provided, however, that for the purposes of this
clause (iii), each of the following shall be deemed to be cash: (A) any
liabilities (as shown on the Company’s or such Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the Company or such
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Company and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing and (B) any securities received by the Company or such Subsidiary from
such transferee that are converted by the Company or such Subsidiary into cash
(to the extent of the cash received) within 180 days following the closing of
the applicable Disposition and (iv) the Company shall prepay Term Loans in an
amount up to the Net Cash Proceeds received from such Disposition in the manner
and to the extent required by Section 2.11(b);
provided that any Disposition of any Property to the extent classified pursuant
to one or more of Sections 6.11(j), (k) and (m) shall be for no less than the
fair market value of such Property at the time of such Disposition in the good
faith determination of the Company.
          SECTION 6.12. Lines of Business. The Company will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
substantially different from the businesses of the type conducted by the Company
and its Subsidiaries on the date of execution of this Agreement and businesses
reasonably related, ancillary or complementary thereto and reasonable extensions
thereof.

-105-



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur and
be continuing:
     (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
required to be delivered in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
     (d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;
     (e) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Company;
     (f) any Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, or if
a grace period shall be applicable to such payment under the agreement or
instrument under which such Indebtedness was created, beyond such applicable
grace period;
     (g) any Borrower or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebted-

-106-



--------------------------------------------------------------------------------



 



ness to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity (other than solely in
Qualified Equity Interests); provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;
     (i) any Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;
     (j) any Borrower or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;
     (k) one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess $50,000,000 (to the extent due and payable and not
covered by insurance as to which the relevant insurance company has not denied
coverage) shall be rendered against any Borrower, any Material Subsidiary or any
combination thereof and the same shall remain unpaid or undischarged for a
period of thirty (30) consecutive days during which execution shall not be
bonded or effectively stayed, or any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
assets of the Borrowers and the Material Subsidiaries, taken as a whole, and is
not released, vacated or fully bonded within thirty (30) days after its issue or
levy;
     (l) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of the Company or any Subsidiary under Sections 401(a)(29) or 412(n)
of the Code or under Section 4068 of ERISA;

-107-



--------------------------------------------------------------------------------



 



     (m) a Change in Control shall occur;
     (n) any material provision of any Collateral Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 6.03 or 6.11) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Collateral Document; or any
Loan Party denies in writing that it has any or further liability or obligation
under any Collateral Document (other than as a result of repayment in full of
the Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Collateral Document, in each case with respect to a
material portion of the Collateral purported to be covered by the Collateral
Documents,
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Company described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.
          Notwithstanding anything to contrary herein, any Specified Target
Default shall not constitute an Event of Default under this Article VII unless
such Specified Target Default has not been cured or waived on or prior to the
90th day following the Effective Date.
          On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated in accordance with Article VII, (ii) the
Lenders shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Class of Loans and
Commitments in which it shall participate immediately prior to the CAM Exchange,
such Lender shall own an interest equal to such Lender’s CAM Percentage in the
Designated Obligations under each Class of Loans and Commitments immediately
following the CAM Exchange and (iii) simultaneously with the deemed exchange of
interests pursuant to clause (ii) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into Dollars based on the Dollar

-108-



--------------------------------------------------------------------------------



 



Amount thereof, determined using the Exchange Rate calculated as of the CAM
Exchange Date, of such amount and on and after such date all amounts accruing
and owed to the Lenders in respect of such Designated Obligations shall accrue
and be payable in Dollars at the rate otherwise applicable hereunder. Each
Lender, each Person acquiring a participation from any Lender as contemplated by
Section 9.04 and each Borrower hereby consents and agrees to the CAM Exchange.
Each of the Borrowers and the Lenders agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
          As a result of the CAM Exchange, on and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph below).
          In the event that, on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of
an LC Disbursement that is not reimbursed by any Borrower, then (i) each
Revolving Lender shall, in accordance with Section 2.06(e), promptly pay its
Applicable Percentage of such LC Disbursement to the relevant Issuing Bank in
respect of such unreimbursed LC Disbursement (without giving effect to the CAM
Exchange), (ii) the Administrative Agent shall redetermine the CAM Percentages
after giving effect to such disbursement and the making of such payments and the
Lenders shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that each Lender shall own an
interest equal to such Lender’s CAM Percentage in the Designated Obligations
under each of the Tranches (and the interests in the Designated Obligations to
be received in such deemed exchange shall, automatically and with no further
action required, be converted into the Dollar Amount of such amount in
accordance with the first sentence of the preceding paragraph), and (iii) in the
event distributions shall have previously been made with respect to the
Designated Obligations in accordance with the preceding paragraph, the Lenders
shall make such payments to one another as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each such LC Disbursement been outstanding on the CAM Exchange Date. Each
such redetermination shall be binding on each of the Lenders and their
successors and assigns and shall be conclusive, absent manifest error.

-109-



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
          (a) Each of the Lenders and the Issuing Banks hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
          (b) The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          (c) To the extent required by any applicable law, the Agents may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that an Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agent (to the extent that the Agent has not already been reimbursed by any
Borrower and without limiting or expanding the obligation of any Borrower to do
so) for all amounts paid, directly or indirectly, by the Agent as Tax or
otherwise, including any interest, additions to Tax or penalties thereto,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.
          (d) The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided herein), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required

-110-



--------------------------------------------------------------------------------



 



Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided herein) or in the absence of its own bad
faith, gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          (e) The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts in the absence of gross negligence or willful misconduct.
          (f) The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          (g) Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign upon thirty (30) days’ notice to the Lenders, the Issuing Banks and the
Company. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Company and (unless a Specified Event of Default shall
have occurred and be continuing) with the consent of the Company (which consent
of the Company shall not be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent from among the Lenders which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the

-111-



--------------------------------------------------------------------------------



 



retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          (h) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          (i) The Lenders irrevocably agree:
     (i) that any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document shall be automatically released (A) upon
termination of the Commitments and payment in full of all Obligations or, solely
in the case of any Lien solely for the Foreign Obligations, the Foreign
Obligations (in each case, other than (x) obligations under Secured Hedge
Agreements, (y) Cash Management Obligations and (z) contingent reimbursement and
indemnification obligations not yet accrued and payable) and the expiration or
termination of all Letters of Credit, (B) at the time the Property subject to
such Lien is transferred or to be transferred as part of or in connection with
any transfer permitted hereunder or under any other Loan Document to any Person
(other than (x) in the case of a transfer by a U.S. Loan Party, any transfer to
another U.S. Loan Party and (y) in the case of a transfer by a Foreign Loan
Party, any transfer to another Foreign Loan Party), (C) subject to Section 9.02,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 9.02), or (D) if the Property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under its
Guarantee under the applicable Guarantee and Security Agreement pursuant to
clause (iii) below;
     (ii) (A) to release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(e) and (B) that the
Administrative Agent is authorized (but not required) to release or subordinate
any Lien on any Property granted to or held by the Administrative Agent under
any Loan Document to the holder of any Lien on such Property that is permitted
by any other clause of Section 6.02; and

-112-



--------------------------------------------------------------------------------



 



     (iii) that any Guarantor shall be automatically released from its
obligations under the applicable Guarantee and Security Agreement if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the applicable Guarantee and Security
Agreement pursuant to this paragraph (h). In each case as specified in this
paragraph (h), the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Company’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the applicable Guarantee and Security Agreement, in each case
in accordance with the terms of the Loan Documents and this paragraph (h).
          (j) None of the Persons, if any, identified in this Agreement as an
Arranger, Syndication Agent or Co-Documentation Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Persons in their respective capacities as an Arranger,
Syndication Agent or Co-Documentation Agent, as applicable, as it makes with
respect to the Administrative Agent in the preceding paragraph.
          (k) Parallel Debt. For purposes of Luxembourg law and German law
Collateral Documents only:
     (i) The Euro Borrower irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to the Administrative Agent an amount equal to the
aggregate of all Foreign Obligations to all the Lenders and the Issuing Bank
from time to time due in accordance with the terms and conditions of this
Agreement (such payment undertaking and the obligations and liabilities which
are the result thereof are referred to as “Parallel Debt”).
     (ii) Each of the parties to this Agreement acknowledges that (i) for this
purpose, the Parallel Debt of the Euro Borrower constitutes undertakings,
obligations and liabilities of the Euro Borrower to the Administrative Agent
which are separate and independent from, and without prejudice to, the Foreign
Obligations which the Euro Borrower owes to any Lender or Issuing Bank and
(ii) that the Parallel Debt represents the Administrative Agent’s own claim to
receive payment of such Parallel Debt by the Euro Borrower; provided that the
total amount which may become due under the Parallel Debt of the Euro Borrower
under this clause (k) shall never exceed the total amount which may become due
under all the Foreign Obligations of the Euro Borrower to all the Lenders and
the Issuing Bank.

-113-



--------------------------------------------------------------------------------



 



     (iii) (A) The total amount due by the Euro Borrower as the Parallel Debt
under this clause (k) shall be decreased to the extent that the Euro Borrower
shall have irrevocably and unconditionally paid any amounts to the Lenders and
the Issuing Bank or any of them to reduce the Euro Borrower’s outstanding
Foreign Obligations or any Lender or Issuing Bank otherwise receives any amount
in irrevocable and unconditional payment of such Foreign Obligations (other than
by virtue of paragraph (B) hereafter); and
     (B) To the extent that the Euro Borrower shall have irrevocably and
unconditionally paid any amounts to the Administrative Agent under the Parallel
Debt or the Administrative Agent shall have otherwise received monies in
irrevocable and unconditional payment of such Parallel Debt, the total amount
due under the Foreign Obligations shall be decreased.
          (l) Administrative Agent as Joint and Several Creditor. For purposes
of Luxembourg law and German law Collateral Documents only:
     (i) Each party hereto agrees that the Administrative Agent:
     (A) will be the joint and several creditor (together with the relevant
Lenders and the Issuing Bank) of each and every obligation of the Foreign
Borrower towards each Lender and the Issuing Bank under this Agreement; and
     (B) will have its own independent right to demand performance by the Euro
Borrower of those obligations.
     (ii) Discharge by the Euro Borrower of any obligation owed to the
Administrative Agent or another Lender and the Issuing Bank shall, to the same
extent, discharge the corresponding obligation owing to the other.
     (iii) Without limiting or affecting the Administrative Agent’s rights
against the Euro Borrower (whether under this Article VIII or under any other
provision of the Credit Agreement), the Administrative Agent agrees with each
other Lender and the Issuing Bank (on a several and divided basis) that, subject
to paragraph (iv) below, it will not exercise its rights as a joint and several
creditor with a Lender or an Issuing Bank except with the consent of the
relevant Lender or Issuing Bank.
     (iv) Nothing in paragraph (iii) above shall in any way limit the
Administrative Agent’s right to act in the protection or preservation of rights
under or to enforce any Collateral Document as contemplated by this Agreement
and/or the relevant Collateral Document (or to do any act reasonably incidental
to any of the above).

-114-



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone or other electronic communications (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy or
transmission by electronic communication, as follows:
     (i) if to any Borrower, to it c/o Mylan Laboratories Inc. at 1500 Corporate
Drive, Canonsburg, Pennsylvania 15317, Attention of Chief Financial Officer
(Telecopy No. (724) 514-1871; Telephone No. (724) 514-1800); with a copy to
Treasurer and (in the case of a notice of a Default) to Cravath, Swaine & Moore
LLP, Worldwide Plaza, 825 Eighth Avenue, New York, New York 10019-7475,
Attention of Paul Michalski, Esq. (Telecopy No. (212) 474-3700);
     (ii) if to the Administrative Agent, to (A) in the case of Borrowings by
the Company denominated in Dollars, JPMorgan Chase Bank, National Association,
Loan and Agency Services Group, 10 South Dearborn, 19th Floor, Chicago, Illinois
60603, Attention of Mi Y Kim (Telecopy No. (312) 385-7098) and (B) in the case
of Borrowings by the Euro Borrower or denominated in Agreed Currencies other
than Dollars, JPMorgan Europe Limited, 125 London Wall, London EC2Y 5AJ,
Attention of Belinda Lucas (Telecopy No. 011-44207-777-2360), and in each case
with a copy to JPMorgan Chase Bank, National Association, 277 Park Avenue, 23rd
Floor, New York, New York 10172, Attention of Deborah Winkler (Telecopy No.
(646) 534-3081);
     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn, 7th Floor,
Chicago, Illinois 60603, Attention of Mi Y Kim (Telecopy No. (312) 385-7098),
with a copy to JPMorgan Chase Bank, National Association, 277 Park Avenue, 23rd
Floor, New York, New York 10172, Attention of Deborah Winkler (Telecopy No.
(646) 534-3081) or if an additional Issuing Bank is appointed, to it at the
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties;
     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, National
Association, Loan and Agency Services Group, 10 South Dearborn, 19th Floor,
Chicago, Illinois 60603, Attention of Mi Y Kim (Telecopy No. (312) 385-7098),
with a copy to JPMorgan Chase Bank, National Association, 277 Park Avenue, 23rd
Floor, New York, New York 10172, Attention of Deborah Winkler (Telecopy No.
(646) 534-3081); and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

-115-



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
          (c) Any party hereto may change its address, electronic mail address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of delivery, or three Business Days after being
deposited in the mail, postage prepaid.
          SECTION 9.02. Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
          (b) Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby, it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default or mandatory prepayment shall not constitute an increase of any
Commitment of any Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
it being understood that any change to the definition of “Consolidated Leverage
Ratio” or in the component definitions thereof shall not constitute a reduction
in the rate; provided that only the consent of the Required Lenders shall be
necessary to amend Section

-116-



--------------------------------------------------------------------------------



 



2.13(c) or to waive any obligation of the Borrowers to pay interest at the rate
set forth therein, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest, (iv) change Section 2.18(b) or (c) or the provisions
of the CAM Exchange in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender, (vi) release all or substantially all of the Guarantors from their
obligations under the applicable Guarantee and Security Agreements, without the
written consent of each Lender or (vii) release all or substantially all of the
Collateral from the Lien of the Collateral Documents; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the relevant
Issuing Bank or the Swingline Lender, as the case may be. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder which does not
require the consent of each affected Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of less than
all affected Lenders).
          Notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (i) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving Credit
Exposures and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
          In addition, notwithstanding the foregoing, this Agreement and the
other Loan Documents may be amended with the written consent of the
Administrative Agent, the Company and the Lenders providing the Replacement Term
Loans (as defined below) to permit the refinancing of all outstanding Term Loans
of any Class (“Refinanced Term Loans”) with a replacement term loan tranche
denominated in Dollars or, in the case of the Euro Term Loan, in Euros
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of

-117-



--------------------------------------------------------------------------------



 



prepayment of the Term Loans) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
          (a) Each Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers and the Administrative Agent
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the relevant Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable and documented fees, charges and
disbursements of a single counsel (and, if necessary, one local counsel in each
applicable jurisdiction and regulatory counsel), in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) Each Borrower shall indemnify the Administrative Agent, the
Arrangers, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses,
including the reasonable and documented fees, charges and disbursements of a
single counsel for the Indemnitees (and, if necessary, one local counsel in each
applicable jurisdiction and one additional counsel for each Indemnitee in the
event of conflicts of interest), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing,

-118-



--------------------------------------------------------------------------------



 



whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or any of its
officers, directors, employees, Affiliates, agents or controlling Persons.
          (c) To the extent that any Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, an Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the relevant Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.
          SECTION 9.04. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

-119-



--------------------------------------------------------------------------------



 



          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Specified Event of Default has occurred and is continuing, any other assignee;
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) the Issuing Banks; provided that no consent of any Issuing Bank shall
be required for an assignment of all or any portion of a Term Loan.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, (x) in the case of a Term Loan denominated in Dollars, $1,000,000
or (y) in the case of a Term Loan denominated in euro, €1,000,000, in each case,
unless each of the Company and the Administrative Agent otherwise consent,
provided no assignment (including to a Lender or an Affiliate of a Lender or an
Approved Fund) shall be in an amount of less than €50,000 (or the Equivalent
Amount thereof in Dollars);
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:

-120-



--------------------------------------------------------------------------------



 



          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

-121-



--------------------------------------------------------------------------------



 



          (c) (i) Any Lender may, without the consent of the Company, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly affects such Participant. Subject
to paragraph (c)(ii) of this Section, each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements or limitations therein, including in Section 2.17(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.
          (ii) Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary.
          (iii) A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company’s prior written consent.
          (iv) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          (v) Notwithstanding any other provision of this Agreement, no Lender
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
Person who is (i) listed on the Specially Designated

-122-



--------------------------------------------------------------------------------



 



Nationals and Blocked Persons List maintained by the U.S. Department of Treasury
Office of Foreign Assets Control (“OFAC”) and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation or (ii) either (A) included within the term “designated national” as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B)
designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224,
66 Fed. Reg. 49079 (published September 25, 2001) or similarly designated under
any related enabling legislation or any other similar executive orders.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

-123-



--------------------------------------------------------------------------------



 



          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
Obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that, in the case of any deposits or other obligations for the credit
or the account of any Foreign Subsidiary, such setoff may only be against any
Obligations of Foreign Subsidiaries. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Notwithstanding anything herein or in any
other Loan Document to the contrary, in no event shall the assets of any Foreign
Subsidiary that is not a U.S. Loan Party constitute collateral security for
payment of the Obligations of the Company or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is a
first-tier Subsidiary of a U.S. Loan Party do not constitute such an asset (if
owned by a U.S. Loan Party) and (b) the provisions hereof shall not limit,
reduce or otherwise diminish in any respect the Borrowers’ obligations to make
any mandatory prepayment pursuant to Section 2.11(b)(ii).
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York (without regard to the conflict of law
principles thereof to the extent that the application of the laws of another
jurisdiction would be required thereby).
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The foregoing shall not affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
against any other party or its properties in the courts of any jurisdiction.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by

-124-



--------------------------------------------------------------------------------



 



law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement (including the Euro Borrower)
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. The Euro Borrower irrevocably designates and appoints the Company,
as its authorized agent, to accept and acknowledge on its behalf, service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City. The Company hereby represents, warrants and confirms
that the Company has agreed to accept such appointment. Said designation and
appointment shall be irrevocable by the Euro Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
Euro Borrower hereunder and under the other Loan Documents shall have been paid
in full in accordance with the provisions hereof and thereof. The Euro Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) the Euro Borrower to the address of which the Euro Borrower shall
have given written notice to the Administrative Agent (with a copy thereof to
the Company). The Euro Borrower irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon the Euro Borrower in any such suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service upon and personal delivery to the Euro Borrower. To the
extent the Euro Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), the Euro Borrower hereby irrevocably waives
such immunity in respect of its obligations under the Loan Documents. Nothing in
this Agreement or any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

-125-



--------------------------------------------------------------------------------



 



          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, partners, members, employees,
managers, administrators, trustees and agents, including accountants, legal
counsel and other advisors solely for the purpose of, or otherwise directly in
connection with this Agreement (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential pursuant to the
terms hereof), (b) to the extent requested or required by any Governmental
Authority or by the National Association of Insurance Commissioners or any
representative thereof, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided, however,
that, to the extent practicable and permitted by law, the Company has been
notified prior to such disclosure so that the Company may seek, at the Company’s
sole expense, a protective order or other appropriate remedy), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder
(provided, however, to the extent practicable and permitted by law, the Company
is notified prior to such disclosure so that the Company may seek, at the
Company’s sole expense, a protective order or other appropriate remedy),
(f) subject to an agreement for the benefit of the Borrowers containing
provisions at least as restrictive as those of this Section, to (i) any assignee
or any prospective assignee of any of its rights or obligations under this
Agreement (and to any Participant or prospective Participant in any of its
rights or obligations under this Agreement) or (ii) any direct or indirect
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to any Borrower and its obligations, this
Agreement or payments hereunder, (g) with the consent of the Company or (h) to
any ratings agency or the CUSIP Bureau or any similar organization or to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or, to the knowledge of such disclosing person, as a
result of a breach of a confidentiality agreement with any other Person or
(ii) that is or becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Company
not in violation of any obligation of confidentiality. For the purposes of this
Section, “Information” means all information received from the Company relating
to the Company or its business, other than any such information that is publicly
available (other than as a result of a breach of this Section) to the
Administrative Agent, any Issuing Bank or any Lender prior to disclosure by the
Company.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY, THE OTHER LOAN PARTIES AND THEIR AFFILIATES
AND RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED CUSTOMARY PROCEDURES REGARDING THE USE OF MA-

-126-



--------------------------------------------------------------------------------



 



TERIAL NON-PUBLIC INFORMATION INTENDED TO COMPLY WITH APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS, AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH SUCH CUSTOMARY PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. NOTHING IN THE
FOREGOING SHALL (I) PREVENT ANY LENDER FROM DISCLOSING INFORMATION TO THE EXTENT
PERMITTED BY THE IMMEDIATELY PRECEDING PARAGRAPH OR (II) DIMINISH THE OBLIGATION
OF THE COMPANY TO IDENTIFY INFORMATION THAT MAY BE PROVIDED TO PUBLIC LENDERS IN
ACCORDANCE WITH THE FINAL PARAGRAPH OF SECTION 5.01.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
          SECTION 9.14. Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
          SECTION 9.15. No Fiduciary Duty. In connection with all aspects of
each transaction contemplated by this Agreement, the Borrowers acknowledge and
agree, and acknowledge the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction, between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (ii) in connection with each such
transaction and the process leading thereto, the Administrative Agent and the
Lenders will act solely as principals and not as agents or fiduciaries of the
Loan Parties or any of their stockholders, affiliates, creditors, employees or
any other party, (iii) neither the Administrative Agent nor any Lender will
assume an advisory or fiduciary responsibility in favor of the Company or any of
its Affiliates with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether the Administrative Agent or
any Lender has advised or is currently advising any Loan Party on other matters)
and neither the Administrative Agent nor any Lender will have any obligation to
any Loan Party or any of its Affiliates with respect to the transactions
contemplated in this Agreement except the obligations expressly set

-127-



--------------------------------------------------------------------------------



 



forth herein, (iv) the Administrative Agent and each Lender may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their affiliates, and (v) neither the Administrative Agent nor
any Lender has provided or will provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby and the Loan
Parties have consulted and will consult their own legal, accounting, regulatory,
and tax advisors to the extent it deems appropriate. The matters set forth in
this Agreement and the other Loan Documents reflect an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand. The Borrowers agree that the Loan
Parties shall not assert any claims that any Loan Party may have against the
Administrative Agent or any Lender based on any breach or alleged breach of
fiduciary duty.
[Signature Pages Follow]

-128-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            MYLAN LABORATORIES INC.
      By:   /s/ Edward J. Borkowski         Name:   Edward J. Borkowski       
Title:   Chief Financial Officer        MYLAN LUXEMBOURG 5 S.A R.L.
      By:   /s/ Kristin A. Kolesar         Name:   Kristin A. Kolesar       
Title:   Manager   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., individually as a Lender and as
Administrative Agent
      By:   /s/ Lee P. Brennan         Name:   Lee P Brennan        Title:  
Senior Vice President   

-2-



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL CORPORATION, individually as a Lender
      By:   /s/ Michael E. O’Brien         Name:   Michael E. O’Brien       
Title:   Vice President   

-3-



--------------------------------------------------------------------------------



 



         

            CITICORP NORTH AMERICA, INC., as a Lender
      By:   /s/ John Peruzzi         Name:   John Peruzzi        Title:   Vice
President        CITIBANK, N.A., as a Lender
      By:   /s/ John Peruzzi         Name:   John Peruzzi        Title:   Vice
President   

-4-



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as a Lender
      By:   /s/ Bruce H. Mendelsohn         Name:   Bruce H. Mendelsohn       
Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Lender
      By:   /s/ Chi-Cheng Chen         Name:   Chi-Cheng Chen        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ J. F. Todd         Name:   J. F. Todd        Title:   Managing
Director     

 



--------------------------------------------------------------------------------



 



            CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ Attila Coach         Name:   Attila Coach        Title:  
Managing Director              By:   /s/ Thomas Randolph         Name:   Thomas
Randolph        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender
      By:   /s/ Robert S. Taylor, Jr.         Name:   Robert S. Taylor, Jr.     
  Title:   Senior Vice President              By:   /s/ Barbara Peters        
Name:   Barbara Peters        Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, as a Lender
      By:   /s/ Jim Janovsky         Name:   Jim Janovsky        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD., as a Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager   

 



--------------------------------------------------------------------------------



 



         

            NATIONAL CITY BANK, as a Lender
      By:   /s/ Susan J. Dimmick         Name:   Susan J. Dimmick       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, as a Lender
      By:   /s/ John W. Teasley         Name:   John W. Teasley        Title:  
Director   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.01A
APPLICABLE RATE
          The “Applicable Rate” means,
          (a) prior to the Applicable Rate Adjustment Trigger Date, (i) 3.25%,
in the case of Eurocurrency Term Loans, (ii) 2.25%, in the case of ABR Term
Loans, (iii) 2.75%, in the case of Eurocurrency Revolving Loans, (iv) 1.75%, in
the case of the ABR Revolving Loans and Swingline Loans, and (v) 0.50%, in the
case of facility fees; and
          (b) from and after the Applicable Rate Adjustment Trigger Date, the
initial Applicable Rate for each Type of Loan and the facility fees shall be as
follows, based on the Initial Corporate Ratings (the “Initial Rate”):

                                              Eurocurrency          
Eurocurrency   ABR Revolving Loans     Status:   Term Loans   ABR Term Loans  
Revolving Loans   and Swingline Loans   Facility Fee
Category I Status
    3.25 %     2.25 %     2.75 %     1.75 %     0.50 %
Category II Status
    3.50 %     2.50 %     3.00 %     2.00 %     0.50 %
Category III Status
    4.00 %     3.00 %     3.50 %     2.50 %     0.50 %

; provided that, after the Applicable Rate Adjustment Trigger Date, the
Applicable Rate with respect to U.S. Tranche A Term Loans, Revolving Loans and
Swingline Loans shall be subject to adjustment following each date of delivery
of financial statements of the Company pursuant to Section 5.01(a) or (b)
(“Financials”), based on the applicable Initial Rates set forth above and the
Consolidated Leverage Ratio, as follows:
Applicable Rates

                                      Eurocurrency   ABR       ABR        
Consolidated   U.S. Tranche A   U.S. Tranche A   Eurocurrency   Revolving Loans
    Level   Leverage Ratio:   Term Loans   Term Loans   Revolving Loans   and
Swingline Loans   Facility Fee
1
  Greater than 6.0x   Initial Rate   Initial Rate   Initial Rate   Initial Rate
  Initial Rate
2
  Less than or equal to 6.0x but greater than 4.5x   Initial Rate minus 0.25%  
Initial Rate minus 0.25%   Initial Rate minus 0.25%   Initial Rate minus 0.25%  
Initial Rate
3
  Less than or equal to 4.5x but greater than 3.5x   Initial Rate
minus 0.50%   Initial Rate
minus 0.50%   Initial Rate
minus 0.375%   Initial Rate
minus 0.375%     0.375 %
4
  Less than or equal to 3.5x   Initial Rate
minus 0.75%   Initial Rate
minus 0.75%   Initial Rate
minus 0.625%   Initial Rate
minus 0.625%     0.375 %

          For purposes of the foregoing:
     (i) if at any time the Company fails to deliver the Financials on or before
the date the Financials are due, Level 1 shall be deemed applicable for the
period commencing on the fifth Business Day after the required date of delivery
and ending on the fifth Business Day after the Financials are actually
delivered, after which the Level shall be determined in accordance with the
table above as applicable;

 



--------------------------------------------------------------------------------



 



     (ii) except as otherwise provided in clause (iii) below, adjustments, if
any, to the Level then in effect shall be effective on the fifth Business Day
after the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Category shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change); and
     (iii) notwithstanding the foregoing, Level 1 shall be deemed to be
applicable from and after the Applicable Rate Adjustment Trigger Date until the
Administrative Agent’s receipt of the Financials for the Company’s fiscal
quarter ending on or about December 31, 2007, and adjustments to the Level then
in effect shall thereafter be effected in accordance with the preceding
paragraphs.
Definitions:
          “Applicable Rate Adjustment Trigger Date” means the Business Day
following the first day on which both Moody’s and S&P have published the Initial
Corporate Ratings.
          “Category I Status” means the circumstance that the Initial Corporate
Ratings are at least B1 from Moody’s and B+ from S&P.
          “Category II Status” means the circumstance that Category 1 Status
does not apply and the Initial Corporate Ratings are at least B2 from Moody’s
and B from S&P.
          “Category III Status” means the circumstance that neither Category 1
Status nor Category 2 Status applies.
          “Initial Corporate Ratings” means the first corporate family credit
ratings of the Company by S&P and Moody’s that are publicly announced by such
agencies following the Effective Date.

-2-